 



Exhibit 10.6
Execution Copy
AGREEMENT AND PLAN OF MERGER
BETWEEN
UNISON BANCORP, INC.,
BVBC ACQUISITION I, INC.
AND
BLUE VALLEY BAN CORP.
Dated as of November 2, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I — THE MERGER     1       1.1  
The Merger
    1       1.2  
The Closing; Effective Time
    1       1.3  
Effect of the Merger
    2       1.4  
Articles of Incorporation; By Laws
    2       1.5  
Directors and Officers
    2       1.6  
Conversion of Securities; Dissenting Shares
    2       1.7  
Exchange of Certificates
    5       1.8  
Escrow Account
    6          
 
        ARTICLE II — REPRESENTATIONS AND WARRANTIES OF SELLER     7       2.1  
Organization and Qualification; Subsidiaries
    7       2.2  
Articles of Incorporation and By Laws
    8       2.3  
Capitalization
    8       2.4  
Authority
    9       2.5  
No Conflict; Required Filings and Consents
    10       2.6  
Compliance; Permits
    10       2.7  
Banking Reports; Financial Statements
    10       2.8  
Absence of Certain Changes or Events
    11       2.9  
Absence of Litigation
    13       2.10  
Employee Benefit Plans
    14       2.11  
Title to Property
    16       2.12  
Environmental Matters
    16       2.13  
Absence of Agreements
    17       2.14  
Taxes
    17       2.15  
Insurance
    19       2.16  
Brokers
    19       2.17  
Seller Material Adverse Effect
    19       2.18  
Material Contracts
    19       2.19  
Opinion of Financial Advisor
    20       2.20  
Vote Required
    20       2.21  
Rights Agreement
    20       2.22  
Capital Requirements
    20       2.23  
Solvency
    20       2.24  
Contracts
    21          
 
        ARTICLE III — REPRESENTATIONS AND WARRANTIES OF THE SELLER AS TO THE
BANK     21       3.1  
Loans
    21       3.2  
Reserve Ratio
    21       3.3  
Capital Requirements
    21  

i



--------------------------------------------------------------------------------



 



                              Page ARTICLE IV — REPRESENTATIONS AND WARRANTIES
OF THE COMPANY     22       4.1  
Organization and Qualification; Subsidiaries
    22       4.2  
Articles of Incorporation and By Laws
    23       4.3  
Authority
    23       4.4  
No Conflict; Required Filings and Consents
    23       4.5  
Absence of Litigation
    24       4.6  
Brokers
    24       4.7  
Adequate Resources
    24       4.8  
Company Material Adverse Effect
    24       4.9  
CRA Rating
    24       4.10  
Pro Forma Capital Requirements
    24          
 
        ARTICLE V — COVENANTS OF SELLER     25       5.1  
Affirmative Covenants
    25       5.2  
Negative Covenants
    25       5.3  
Intentionally Omitted
    28       5.4  
No Solicitation of Transactions
    28       5.5  
Update Disclosure; Breaches
    31       5.6  
Loan and Investment Policies
    31       5.7  
Access and Information
    32       5.8  
Confidentiality Agreement
    32       5.9  
Rights Agreement
    32       5.10  
State Takeover Laws
    32       5.11  
Notification of Certain Matters
    33          
 
        ARTICLE VI — COVENANTS OF THE COMPANY     33       6.1  
Affirmative Covenants
    33       6.2  
Negative Covenants
    33       6.3  
Breaches
    33       6.4  
Confidentiality Agreement
    33          
 
        ARTICLE VII — ADDITIONAL AGREEMENTS     34       7.1  
Meeting of Seller’s Stockholders
    34       7.2  
Appropriate Action; Consents; Filings
    34       7.3  
Directors’ and Officers’ Indemnification and Insurance
    34       7.4  
Notification of Certain Matters
    35       7.5  
Public Announcements
    35       7.6  
Customer Retention
    35       7.7  
Directorships
    36       7.8  
Employees
    36          
 
        ARTICLE VIII — CONDITIONS OF MERGER     37       8.1  
Conditions to Obligation of Each Party to Effect the Merger
    37       8.2  
Additional Conditions to Obligations of the Company
    37       8.3  
Additional Conditions to Obligations of the Seller
    39  

ii



--------------------------------------------------------------------------------



 



                              Page ARTICLE IX — TERMINATION     40       9.1  
Termination
    40       9.2  
Notice of Termination; Effect of Termination
    42       9.3  
Fees and Expenses
    42          
 
        ARTICLE X — GENERAL PROVISIONS     43       10.1  
Non Survival of Representations, Warranties and Agreements
    43       10.2  
Notices
    43       10.3  
Certain Definitions
    44       10.4  
Headings
    47       10.5  
Severability
    47       10.6  
Entire Agreement
    48       10.7  
Assignment
    48       10.8  
Parties in Interest
    48       10.9  
Governing Law
    48       10.10  
Counterparts
    48       10.11  
Time is of the Essence
    48       10.12  
Specific Performance
    48       10.13  
Interpretation
    48  

EXHIBITS

     
Exhibit 1.1
  Plan of Merger
Exhibit 1.6(c)
  Projected Merger Consideration
Exhibit 1.8
  Escrow Agreement
Exhibit 2. l(d)
  Retention and Severance Payments

iii



--------------------------------------------------------------------------------



 



Index of Defined Terms

     
Acquisition Proposal
  SECTION 5.4(c)(i)
Acquisition Transaction
  SECTION 5.4(c)(ii)
Adjustment Statement
  SECTION 1.6(f)(i)(bb)
Affiliate
  SECTION 10.3
Agreement
  PREAMBLE
Bank
  SECTION 2.1(a)
BHCA
  SECTION 2.1(a)
Business Day
  SECTION 10.3
Certificate
  SECTION 1.6(d)
Classified Loans
  SECTION 10.3
Closing
  SECTION 1.2(a)
Closing Date
  SECTION 1.2(a)
Code
  SECTION 10.3
Company
  PREAMBLE
Company Approvals
  SECTION 3.1(a)
Company Articles
  SECTION 4.2
Company Bank Subsidiary
  SECTION 4.1
Company Bylaws
  SECTION 4.2
Company Disclosure Schedule
  ARTICLE III
Company Material Adverse Effect
  SECTION 4.1(c)
Company Reports
  SECTION 3.6(a)
Company SEC Reports
  SECTION 3.6(a)
Company’s Board of Directors
  PREAMBLE
Confidentiality Agreement
  SECTION 4.7
Consent
  SECTION 10.3
Continuing Employees
  SECTION 7.8(a)
Contract
  SECTION 10.3
Control
  SECTION 10.3
Default
  SECTION 10.3
Dispute Notice
  SECTION 1.6(f)(iii)
Dissenting Shares
  SECTION 1.6(e)
Effect
  SECTION 2.1(d)
Effective Time
  SECTION 1.2(b)
Environmental Claims
  SECTION 2.12(a)
Environmental Laws
  SECTION 2.12(a)
ERISA
  SECTION 2.10(a)
Exchange Act
  SECTION 2.3
Exchange Agent
  SECTION 1.7(a)
Exchange Fund
  SECTION 1.7(a)
Existing D&O Policy
  SECTION 5.l(d)
Escrow Account
  SECTION 1.8
Escrow Agreement
  SECTION 1.8
Escrow Deposit
  SECTION 1.8
Escrow Consideration
  SECTION 1.6(a)(ii)
FDIC
  SECTION 2.1(b)

iv



--------------------------------------------------------------------------------



 



     
Federal Reserve Board
  SECTION 2.1(a)
Financial Statements
  SECTION 2.7(b)
GAAP
  SECTION 2.7(b)
Governmental Authority
  SECTION 1.7(e)
Hazardous Materials
  SECTION 2.12(a)
Indemnified Losses
  SECTION 8.2(m)
Indemnified Parties
  SECTION 6.4(d)
Indemnified Person
  SECTION 8.2(m)
Insurance Coverage
  SECTION 7.3(b)
Intellectual Property
  SECTION 10.3
IRS
  SECTION 2.10(a)
Kansas Secretary of State
  SECTION 1.2(b)
KGCC
  PREAMBLE
Knowledge
  SECTION 10.3
Law
  SECTION 10.3
Laws
  SECTION 2.5(a)
Legal Requirements
  SECTION 2.8(c)
Liability
  SECTION 10.3
Lien
  SECTION 10.3
Litigation
  SECTION 10.3
Loan Property
  SECTION 2.12(a)
Material Contracts
  SECTION 2.19
Merger
  PREAMBLE
Merger Consideration
  SECTION 1.6(b)
Net Book Value
  SECTION 10.3
Non Performing Loans
  SECTION 10.3
OCC
  SECTION 2.l(b)
OCC Agreement
  SECTION 2.13
Option Agreement
  SECTION 1.6(d)
Option Consideration
  SECTION 1.6(b)
Order
  SECTION 10.3
OSBC
  SECTION 2.1(b)
Participation Facility
  SECTION 2.12(a)
Patriot Act
  SECTION 2.9(d)
Per Share Consideration
  SECTION 1.6(a)
Permit
  SECTION 10.3
Person
  SECTION 10.3
Permitted Liens
  SECTION 10.3
Plans
  SECTION 2.10(a)
Proxy Statement
  SECTION 6.1
Regulatory Authorities
  SECTION 10.3
Rights
  SECTION 10.3
Reserve Ratio
  SECTION 10.3
Retention and Severance Payments
  SECTION 2.1(d)
Rights Agreement
  SECTION 2.21
Rights Agreement Amendment
  SECTION 2.21

v



--------------------------------------------------------------------------------



 



     
SEC
  SECTION 3.6(a)
Section 409 A
  SECTION 2.10(e)
Securities Act
  SECTION 4.4(b)
Seller
  PREAMBLE
Seller Approvals
  SECTION 2.1(b)
Seller Articles
  SECTION 2.2
Seller By Laws
  SECTION 2.2
Seller Common Stock
  SECTION 1.6(a)
Seller Disclosure Schedule
  ARTICLE II
Seller Intellectual Property
  SECTION 2.8(c)
Seller Material Adverse Effect
  SECTION 2.1(d)
Seller Option
  SECTION 1.6(b)
Seller Options
  SECTION 1.6(b)
Seller Reports
  SECTION 2.7(a)
Seller Subsidiaries
  SECTION 2.1(a)
Seller Subsidiary
  SECTION 2.1 (a)
Seller’s Board of Directors
  PREAMBLE
Seller’s Board of Directors
  PREAMBLE
Settlement Balance Sheets
  SECTION 1.6(f)(i)(aa)
Sub
  PREAMBLE
Sub Articles
  SECTION 1.4
Sub By Laws
  SECTION 1.4
Sub’s Board of Directors
  PREAMBLE
Subsidiaries
  SECTION 10.3
Subsidiary
  SECTION 10.3
Subsidiary Organizational Documents
  SECTION 2.2
Superior Offer
  SECTION 5.4(c)(iii)
Surviving Corporation
  SECTION 1.1
Tax
  SECTION 2.14(a)(ii)
Tax Returns
  SECTION 2.14
Taxes
  SECTION 2.14(a)(ii)
Terminated Employee
  SECTION 7.8(a)
Termination Fee
  SECTION 8.3(b)
Tier 1 Ratio
  SECTION 10.3
Title IV Plan
  SECTION 2.10(b)

vi



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER, dated as of November 2, 2006 (the
“Agreement”), among Unison Bancorp, Inc., a Kansas corporation (the “Seller”),
Blue Valley Ban Corp., a Kansas corporation (the “Company”), and BVBC
Acquisition I, Inc., a Kansas corporation (the “Sub”).
     WHEREAS, the Boards of Directors of the Company (the “Company’s Board of
Directors”), the Seller (the “Seller’s Board of Directors”), and the Sub (the
“Sub’s Board of Directors”) have each determined that it is advisable to and in
the best interests of their respective stockholders for the Sub to merge with
and into the Seller, with the Seller being the surviving corporation in such
merger (the “Merger”), upon the terms and subject to the conditions set forth
herein and in accordance with the Kansas General Corporation Code (the “KGCC”);
     WHEREAS, the Company’s Board of Directors, the Seller’s Board of Directors
and the Sub’s Board of Directors have each approved the Merger of the Sub with
and into the Seller, upon the terms and subject to the conditions set forth
herein, and approved and adopted this Agreement; and
     NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained herein, and subject to the
terms and conditions set forth herein, the parties hereto hereby agree as
follows:
ARTICLE I — THE MERGER
     1.1 The Merger.
     Upon the terms and subject to the conditions set forth in this Agreement,
and in accordance with the KGCC and the Plan of Merger attached hereto as
Exhibit 1.1, at the Effective Time the Sub shall be merged with and into the
Seller. As a result of the Merger, the separate corporate existence of the Sub
shall cease and the Seller shall continue as the surviving corporation of the
Merger (the “Surviving Corporation”).
     1.2 The Closing; Effective Time.
          (a) The closing of the Merger and the transactions contemplated hereby
(the “Closing”) shall be held at such time, date (the “Closing Date”) and
location as may be mutually agreed by the parties. In the absence of such
agreement, the Closing shall be held at the offices of Stinson Morrison Hecker
LLP, 1201 Walnut, Kansas City, Missouri, commencing at 9:00 a.m., Kansas City
time, on a date specified by either party upon five (5) Business Days’ written
notice and not later than ten (10) days following the last to occur of the
following events: (a) receipt of all consents and approvals of government
Regulatory Authorities legally required to consummate the Merger and the
expiration of all statutory waiting periods; and (b) approval of this Agreement
and the Merger by the Seller’s stockholders. Scheduling or commencing the
Closing shall not constitute a waiver of the conditions set forth in ARTICLE VII
by either the Company, the Sub or the Seller.

 



--------------------------------------------------------------------------------



 



          (b) As promptly as practicable after the Closing, the parties hereto
shall cause the Merger to be consummated by filing a certificate of merger and
articles of merger, as necessary, and any other required documents, with the
Secretary of State of the State of Kansas (the “Kansas Secretary of State”), in
such form as required by, and executed in accordance with the relevant
provisions of, the KGCC (the date and time of such filing or such date and time
as the Company and the Seller shall agree and specify in the certificate of
merger and articles of merger are referred to herein as the “Effective Time”).
     1.3 Effect of the Merger. At the Effective Time, the effect of the Merger
will be as provided in this Agreement and the applicable provisions of the KGCC.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, except as otherwise provided herein, all the property, rights,
privileges, powers and franchises of the Sub and the Seller shall vest in the
Surviving Corporation, and all debts, liabilities and duties of the Sub and the
Seller shall become the debts, liabilities and duties of the Surviving
Corporation.
     1.4 Articles of Incorporation; By Laws. At the Effective Time, the Sub’s
Articles of Incorporation, as amended (the “Sub Articles”), and the Sub’s By
Laws, as amended (the “Sub By Laws”), as in effect immediately prior to the
Effective Time, shall be the Articles of Incorporation and the By Laws of the
Surviving Corporation.
     1.5 Directors and Officers. At the Effective Time, the directors of the Sub
immediately prior to the Effective Time shall be the initial directors of the
Surviving Corporation, each to hold office in accordance with the Articles of
Incorporation and By Laws of the Surviving Corporation. At the Effective Time,
the officers of the Sub immediately prior to the Effective Time, shall be the
initial officers of the Surviving Corporation, in each case until their
respective successors are duly elected or appointed.
     1.6 Conversion of Securities; Dissenting Shares.
          (a) At the Effective Time, by virtue of the Merger and without action
on the part of the Company, the Sub or the Seller, each share of the common
stock, $1.00 par value, of the Seller (“Seller Common Stock”), issued and
outstanding immediately prior to the Effective Time, other than (i) shares of
Seller Common Stock held in the treasury of the Seller, and (ii) Dissenting
Shares (such shares of Seller Common Stock (excluding those shares described in
clause (i) and (ii)) are referred to herein as the “Shares”), will cease to be
outstanding and will be converted into the right to receive:
     (i) TWELVE DOLLARS AND 75/100 ($12.75) (the “Per Share Consideration”); and
     (ii) cash in an amount equal to the quotient of (a) the remainder of the
Escrow Deposit, if any, and all proceeds thereon distributed upon closing the
Escrow Account divided by (b) (i) the sum of 738,287 plus all Seller Options
with an exercise price below $13.25 which are outstanding and unexercised at the
Effective Time plus any Shares issued pursuant to an exercise of a Seller Option
before the Effective Time minus (ii) any Seller Options that lapse prior to the
Effective Time (the “Escrow Consideration”). The Escrow Consideration will be

2



--------------------------------------------------------------------------------



 



payable to the Seller’s shareholders in accordance with the procedures outlined
in the Escrow Agreement attached as Exhibit 1.8.
          (b) At the Effective Time, each option granted by the Seller pursuant
to certain inducement grants to purchase Seller Common Stock (each, a “Seller
Option” and collectively, the “Seller Options”) that is outstanding and
unexercised immediately prior to the Effective Time, will, by virtue of the
Merger and without any action on the part of the Seller or the holder thereof,
be converted into the right to receive an amount of cash equal to the excess, if
any, of the Per Share Consideration over the exercise price of each such Seller
Option, minus any applicable withholding taxes (the “Option Consideration”).
Each unexercised Seller Option with an exercise price below $13.25 will also
receive the Escrow Consideration, if any, minus any applicable withholding
taxes, to be paid in accordance with the terms of the Escrow Agreement.
          (c) The aggregate Per Share Consideration and the aggregate Option
Consideration are referred to collectively herein as the “Merger Consideration.”
Each of the Per Share Consideration, the Option Consideration and the Merger
Consideration is subject to adjustment as set forth in this Agreement.
Exhibit 1.6(c) sets forth the projected Merger Consideration based on the number
of Shares and Seller Options.
          (d) At the Effective Time, each share of Seller Common Stock held by
the Seller as treasury stock immediately prior to the Effective Time shall be
canceled and extinguished without any conversion thereof.
          (e) At the Effective Time, by virtue of the Merger and without any
action on the part of the Seller, the Company, the Sub or the holders thereof,
all shares of Seller Common Stock and Seller Options shall no longer be
outstanding and shall automatically be canceled and shall cease to exist, and
each certificate (a “Certificate”) previously representing any Seller Common
Stock and each agreement (an “Option Agreement”) previously representing any
such Seller Options shall thereafter represent only the right to receive the Per
Share Consideration or the Option Consideration, as applicable, and the Escrow
Consideration, if any. Payments made in respect of the Seller Options shall be
in full satisfaction of all obligations under the Option Agreements.
          (f) Notwithstanding anything in this Agreement to the contrary, shares
of Seller Common Stock which are issued and outstanding immediately prior to the
Effective Time and which are held by stockholders who have validly exercised
appraisal rights available under Section 17 6712 of the KGCC (the “Dissenting
Shares”) shall not be converted into or be exchangeable for the right to receive
the Per Share Consideration in accordance with this Section 1.6, unless and
until such holders shall have failed to perfect or shall have effectively
withdrawn or lost their appraisal rights under the KGCC. Dissenting Shares shall
be treated in accordance with Section 17 6712 of the KGCC, if and to the extent
applicable. If any such holder shall have failed to perfect or shall have
effectively withdrawn or lost such appraisal rights, such holder’s shares of
Seller Common Stock shall thereupon be converted into and become exchangeable
only for the right to receive, as of the Effective Time, the Per Share
Consideration in accordance with this Section 1.6. The Seller shall give the
Company (a) prompt notice of each and every notice of a stockholder’s intent to
exercise appraisal rights for the stockholder’s shares of Seller Common Stock,
attempted withdrawals of any such notice, and any

3



--------------------------------------------------------------------------------



 



other instruments delivered by a stockholder to the Seller in connection with
the exercise of that stockholder’s appraisal rights pursuant to the KGCC; and
(b) the opportunity to participate in all negotiations and proceedings with
respect to demands for appraisal under the KGCC. The Seller shall not, except
with the prior written consent of the Company, voluntarily make any payment with
respect to, offer to settle or settle, or approve any withdrawal of any demands
for “fair value” under Section 17-6712 of the KGCC.
          (g) Adjustment of Merger Consideration.
     (i) At least fifteen (15) days prior to the Closing Date, Seller shall
prepare and deliver to the Company, the following items:

  (aa)   a consolidated balance sheet of Seller and Seller Subsidiaries, as of
the end of the calendar month immediately preceding such delivery date, provided
that such calendar month shall not be more than sixty (60) days prior to the
Closing Date (the “Settlement Balance Sheets”), such Settlement Balance Sheets
to be certified by the chief financial officer of Seller; and     (bb)   a
Closing Adjustment Statement (the “Adjustment Statement”) indicating any
adjustments to be made to the Merger Consideration pursuant to this Agreement.

     (ii) In the event that such Settlement Balance Sheets reveal that the Net
Book Value of the Seller on a consolidated basis is less than $5,100,000, the
Merger Consideration shall be decreased by an amount equal to the difference
between $5,100,000 and the Net Book Value shown on such Settlement Balance
Sheets. Upon adjustment of the Merger Consideration, the Per Share
Consideration, and the Option Consideration will be adjusted to reflect such
adjustment(s).
     (iii) Seller shall permit the Company and its independent certified public
accountant to review (at the Company’s expense) all accounting records and work
papers and computations used in the preparation of the Settlement Balance Sheets
and the Adjustment Statement. If the Company does not give a dispute notice (a
“Dispute Notice”) as to such Settlement Balance Sheets and the Adjustment
Statement within ten (10) days after receipt thereof, the Merger Consideration
as adjusted and shown in the Adjustment Statement shall be deemed final. If the
Company gives the Dispute Notice within the time period indicated above, the
parties shall work to resolve any dispute. If the dispute cannot be resolved
prior to the Effective Date, the Effective Date shall be extended pending
arbitration of the dispute by Rubin, Brown. Costs of such arbitration shall be
borne equally by the parties. The parties shall submit the claim to arbitration
within ten (10) days after reaching impasse on the dispute. The arbitration
decision shall be binding upon the parties and may be submitted

4



--------------------------------------------------------------------------------



 



by either party to the appropriate court in the State of Kansas for enforcement
thereof.
     1.7 Exchange of Certificates.
          (a) Exchange Agent. At or prior to the Effective Time, the Company
will deposit, or cause to be deposited, with UMB Bank, N.A. (the “Exchange
Agent”), for the benefit of the holders of Certificates and Option Agreements
the Merger Consideration in cash sufficient for the Exchange Agent to make full
payment of the Merger Consideration (the “Exchange Fund”). There shall be a
written agreement between the Sub, the Company and the Exchange Agent in which
the Exchange Agent expressly undertakes, on reasonably customary terms, the
obligation to pay the Merger Consideration, which Exchange Agreement shall be
subject to Seller’s reasonable prior review and approval.
          (b) Exchange Procedures. As soon as reasonably practicable after the
Effective Time, the Exchange Agent shall mail to each holder of record of
Certificates and Option Agreements, as applicable, (i) a letter of transmittal
(which shall specify that delivery shall be effected, and risk of loss and title
to the Certificates (and shares underlying the Seller Options) shall pass, only
upon delivery of the Certificates or the Option Agreements to the Exchange Agent
and shall be in such form and have such other provisions as the Company may
reasonably specify) and (ii) instructions for use in effecting the surrender of
the Certificates or the Option Agreements in exchange for the Per Share
Consideration or the Option Consideration, as the case may be. Upon surrender of
a Certificate for cancellation to the Exchange Agent together with such letter
of transmittal, duly executed, the holder of such Certificate shall be entitled
to receive in exchange therefor the Per Share Consideration which such holder
has the right to receive in respect of the Certificate surrendered pursuant to
the provisions of this ARTICLE I (after taking into account all Shares then held
by such holder) and the Certificate so surrendered will be canceled (retaining
the right to receive any Escrow Consideration paid out upon liquidation of the
Escrow Account). Upon surrender of an Option Agreement for cancellation to the
Exchange Agent together with such letter of transmittal, duly executed, the
holder of such Seller Option shall be entitled to receive in exchange therefor
the Option Consideration which such holder has the right to receive in respect
of the Option Agreement surrendered (after taking into account all Seller
Options then held by such holder), and the Option Agreement so surrendered will
be canceled (retaining the right to receive any Escrow Consideration paid out
upon liquidation of the Escrow Account). The right of holders of Shares and
holders of Seller Options to receive the Escrow Consideration survives the
surrender and cancellation of a Certificate or an Option Agreement to receive
the Per Share Consideration or the Option Consideration, respectively.
          (c) Unregistered Transfers; Lost, Stolen or Destroyed Certificates. In
the event of a transfer of ownership of Shares which is not registered in the
transfer records of the Seller, a transferee may exchange the Certificate
representing such Shares for the Per Share Consideration as provided in this
ARTICLE I if the Certificate representing such Shares is presented to the
Exchange Agent, accompanied by all documents required to evidence and effect
such transfer, and by evidence that any applicable stock transfer taxes have
been paid. In the event any Certificate has been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming such Certificate
to be lost, stolen or destroyed and the posting by

5



--------------------------------------------------------------------------------



 



such person of a bond in such amount as the Company may direct as indemnity
against any claim that may be made against it or the Exchange Agent with respect
to such Certificate, the Exchange Agent will issue in exchange for such lost,
stolen or destroyed Certificate the Per Share Consideration, which such holder
would have had the right to receive in respect of such lost, stolen or destroyed
Certificate. Until surrendered as contemplated by this Section, each Certificate
(other than Certificates representing Shares owned by the Company or any Company
subsidiary, and Certificates representing Dissenting Shares) shall be deemed at
any time after the Effective Time to represent only the right to receive upon
such surrender the Per Share Consideration and the Escrow Consideration, if any.
          (d) No Further Rights in the Shares other than Escrow Consideration.
The Merger Consideration issued and paid upon conversion of the Shares and the
Seller Options in accordance with the terms hereof shall be deemed to have been
issued and paid in full satisfaction of all rights pertaining to such Shares and
the Seller Options, as applicable, other than the right of the Shares and the
Seller Options to receive the Escrow Consideration in accordance with the terms
of the Escrow Agreement, which right continues until termination of the Escrow
Account and payment of the Escrow Consideration, if any.
          (e) Termination of Exchange Fund. Any portion of the Exchange Fund
which remains undistributed to the former stockholders of the Seller for six
(6) months after the Effective Time shall be delivered to the Company, upon
demand, and any former stockholders of the Seller who have not theretofore
complied with this ARTICLE I shall thereafter look only to the Company to claim
the Per Share Consideration or the Option Consideration, in each case without
interest thereon. Any portion of the Exchange Fund remaining unclaimed by
holders of Shares as of a date which is immediately prior to such time as such
amounts would otherwise escheat to or become property of any United States
federal, state or local or any foreign government, or political subdivision
thereof, or any multinational organization or authority or any authority, agency
or commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any arbitrator or
arbitral body (each a “Governmental Authority”) shall, to the extent permitted
by applicable Law, become the property of the Surviving Corporation free and
clear of any claims or interest of any Person previously entitled thereto.
          (f) No Liability. None of the Company, the Sub or the Seller is liable
to any former holder of Shares for any such Shares or cash or other payment
delivered to a public official pursuant to any abandoned property, escheat or
similar laws.
     1.8 Escrow Account. At Closing, the Company, the Sub, and the Seller must
enter into an Escrow Agreement with UMB Bank, N.A. (“Escrow Agent”),
substantially in the form of Exhibit 1.8 attached hereto (the “Escrow
Agreement”), pursuant to which the Company will deposit cash into escrow in an
amount equal to the product of (a) $.50 multiplied by (b) the sum of 738,287
plus all Seller Options with an exercise price below $13.25 which are
outstanding and unexercised at the Effective Time plus any Shares issued
pursuant to an exercise of a Seller Option before the Effective Time minus
(ii) any Seller Options that lapse prior to the Effective Time (the “Escrow
Deposit”). Such account is the “Escrow Account.” The Seller will provide

6



--------------------------------------------------------------------------------



 



the Company a written notice of the number calculated pursuant to clause
(b) above no later than five Business Days before Closing.
ARTICLE II — REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as disclosed in the disclosure schedule (the “Seller Disclosure
Schedule”) delivered by Seller to the Company and the Sub prior to the execution
of this Agreement (which schedule sets forth items of disclosure with specific
reference to the particular Section or subsection of this Agreement to which the
information in the Seller Disclosure Schedule relates); provided, however, that
any information set forth in one section or subsection of the Seller Disclosure
Schedule will be deemed to apply to each other Section or subsection of this
Agreement to which its relevance is reasonably apparent, Seller hereby
represents and warrants to the Company as follows:
     2.1 Organization and Qualification; Subsidiaries.
          (a) The Seller is a corporation duly organized, validly existing and
in good standing under the laws of the State of Kansas and a registered bank
holding company under the Bank Holding Company Act of 1956, as amended (the
“BHCA”). The Seller is also subject to regulation by the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”). Seller’s banking
subsidiary, Western National Bank, is a duly organized and validly existing
national banking association (the “Bank”). Each other subsidiary of the Seller
(a “Seller Subsidiary,” and together with the Bank, the “Seller Subsidiaries”)
is a corporation, limited liability company, limited partnership, or trust duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or organization. Each of the Seller and the Seller
Subsidiaries has the requisite corporate power and authority to own, lease and
operate the properties it now owns or holds under lease and to carry on its
business as it is now being conducted, is duly qualified or licensed as a
foreign business entity to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except for such jurisdictions in which the failure to be so qualified
or licensed would not, individually or in the aggregate, have a Seller Material
Adverse Effect.
          (b) Each of the Seller and the Seller Subsidiaries has all material
franchises, grants, authorizations, licenses, permits, easements, consents,
certificates, approvals and orders (“Seller Approvals”) necessary to own, lease
and operate their properties and to carry on its business as it is now being
conducted, including all required authorizations from the Federal Reserve Board,
the Office of the Comptroller of the Currency (the “OCC”), the Federal Deposit
Insurance Corporation (the “FDIC”), and the Office of the Kansas State Bank
Commissioner (the “OSBC”), and neither the Seller nor any Seller Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Seller Approvals, except in each case where such revocations or
modifications, or the failure to have such Seller Approvals would not,
individually or in the aggregate, have a Seller Material Adverse Effect.
          (c) A true and complete list of the Seller Subsidiaries, together with
the (i) Seller’s percentage ownership of each Seller Subsidiary, (ii) laws under
which the Seller Subsidiary is incorporated or organized, and (iii) Seller
Subsidiary lines of business, is set forth

7



--------------------------------------------------------------------------------



 



in the Seller Disclosure Schedule. The Seller or one or more of the Seller
Subsidiaries owns beneficially and of record all of the outstanding shares of
capital stock or other equity interests of each of the Seller Subsidiaries.
Except for the Seller Subsidiaries, the Seller does not directly or indirectly
own any capital stock or equity interest in, or any interests convertible into
or exchangeable or exercisable for any capital stock or equity interest in, any
corporation, partnership, joint venture or other business association or entity,
other than in the ordinary course of business, and in no event in excess of 5%
of the outstanding equity securities of such entity.
          (d) As used in this Agreement, the term “Seller Material Adverse
Effect” means, any effect, change, event, fact, condition, occurrence, or
development (each an “Effect”), that, individually or in the aggregate with
other Effects, (i) is material and adverse to the business, assets, liabilities,
results of operations or financial condition of the Seller and Seller
Subsidiaries taken as a whole, or (ii) materially impairs the ability of the
Seller to consummate the transactions contemplated hereby. The term “Seller
Material Adverse Effect” does not include the impact of (a) changes in laws and
regulations or interpretations thereof that are generally applicable to the
banking industry, (b) changes in generally accepted accounting principles that
are generally applicable to the banking industry, (c) expenses reasonably
incurred in connection with the transactions contemplated hereby, which include,
without limitation, legal counsel fees payable to Stinson Morrison Hecker LLP,
investment banking fees to Hovde Financial, Inc., and accounting fees to KPMG,
LLP, (d) changes attributable to or resulting from changes in general economic
conditions affecting banks or their holding companies generally, (e) any Effect
to the extent resulting from the announcement of this Agreement or the
transactions contemplated thereby, (f) payments by the Seller to reimburse
certain directors and former directors for their legal fees incurred in
connection with defense of breach of fiduciary duty claims by the OCC, (g)
payment of those expenses related to the transactions contemplated by this
Agreement which are listed on the Seller Disclosure Schedule, (h) payment of any
amounts due to, or the provision of any other benefits to, any officers or
employees under employment contracts, non competition agreements, employee
benefit plans, severance agreements or other arrangements in existence as of the
date of or contemplated by this Agreement, provided that the payment of any such
amounts or the provision of any such benefits shall be made in the ordinary
course consistent with past practices, (i) the taking of any action by the
Seller approved or consented to in writing by the Company, (j) any action taken
or not taken by the Seller or Seller’s Subsidiaries in accordance with the terms
and covenants contained in this Agreement or (k) those retention bonus payments
and severance payments made to certain employees of the Seller which are listed
on Exhibit 2.1(d) hereto (the “Retention and Severance Payments”).
     2.2 Articles of Incorporation and By Laws. The Seller has made available to
the Company a complete and correct copy of the Seller’s Articles of
Incorporation and the Seller’s By Laws, as amended or restated (“Seller
Articles” and “Seller By Laws,” respectively), and the Articles of Incorporation
and the By Laws, or other organizational documents, as the case may be, of each
Seller Subsidiary (the “Subsidiary Organizational Documents”). The Seller
Articles, Seller By Laws and Subsidiary Organizational Documents are in full
force and effect. Neither the Seller nor any Seller Subsidiary is in breach of
any of the provisions of the Seller Articles, Seller By Laws or Subsidiary
Organizational Documents.
     2.3 Capitalization. The authorized capital stock of the Seller consists of
1,250,000 shares of Seller Common Stock. As of August 31, 2006, (i) 738,287
shares of Seller Common

8



--------------------------------------------------------------------------------



 



Stock were issued and outstanding, all of which were duly authorized, validly
issued, fully paid and non assessable, and not issued in violation of any
preemptive right of any Seller stockholder, and (ii) 143,350 shares of Seller
Common Stock were subject to Seller Options. Except as set forth in clause
(ii) above and in the Rights Agreement (as defined in Section 2.21 below), there
are no outstanding Rights relating to the issued or unissued capital stock or
other equity interests of the Seller or any Seller Subsidiary or obligating the
Seller or any Seller Subsidiary to issue or sell any shares of capital stock or
other equity interests of, or other equity interests in, the Seller or any
Seller Subsidiary. No shares of Seller Common Stock are fractional shares. There
are no obligations, contingent or otherwise, of the Seller or any Seller
Subsidiary to repurchase, redeem or otherwise acquire any shares of Seller
Common Stock or the capital stock or other equity interests of any Seller
Subsidiary or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any Seller Subsidiary or any other entity,
except for loan commitments and other funding obligations entered into in the
ordinary course of business. Each of the outstanding shares of capital stock or
other equity interests of each Seller Subsidiary are duly authorized, validly
issued, fully paid and non assessable, and not issued in violation of any
preemptive rights of any Seller Subsidiary stockholder or other equity holder,
and such shares or other equity interests owned by the Seller or another Seller
Subsidiary are owned free and clear of all security interests, liens, claims,
pledges, agreements, limitations of the Seller’s voting rights, charges or other
encumbrances of any nature whatsoever. Seller is not a reporting company, and is
not required to be a reporting company under the Securities Exchange Act of 1934
(the “Exchange Act”).
     2.4 Authority. The Seller has the requisite corporate power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby (other than, with respect to
the Merger, the approval and adoption of this Agreement by the Seller’s
stockholders in accordance with the KGCC and the Seller Articles and Seller By
Laws). The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Seller, including, without limitation, the Seller’s Board of Directors. As of
the date of this Agreement, the Seller’s Board of Directors, at a meeting duly
called, constituted and held, has, by the vote of a sufficient number of
directors present at the meeting, determined: (a) that this Agreement and the
transactions contemplated thereby, including the Merger, are advisable to, fair
to, and in the bests interests of the Seller and its stockholders; (b) to submit
this Agreement for approval and adoption by the stockholders of the Seller and
to declare the advisability of this Agreement; and (c) to recommend that the
stockholders of the Seller adopt and approve this Agreement and the transactions
contemplated thereby, including the Merger, and direct that this Agreement be
submitted for consideration by the stockholders of the Seller at the Seller
Stockholders’ Meeting (the “Seller’s Board of Directors Recommendation”). No
other corporate proceedings on the part of Seller are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby (other
than, with respect to the Merger, the approval and adoption of this Agreement by
the Seller’s stockholders in accordance with the KGCC and the Seller Articles
and Seller By-laws). This Agreement has been duly executed and delivered by, and
constitutes a valid and binding obligation of the Seller and assuming due
authorization, execution and delivery by the Company and the Sub, enforceable
against the Seller in accordance with its terms, except as enforcement may be
limited by laws affecting insured depository institutions, general

9



--------------------------------------------------------------------------------



 



principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar laws affecting creditors’ rights and
remedies generally.
     2.5 No Conflict; Required Filings and Consents.
          (a) The execution and delivery of this Agreement by the Seller do not,
and the performance of this Agreement and the transactions contemplated hereby
by the Seller will not, (i) conflict with or violate the Seller Articles or
Seller By Laws or the Subsidiary Organizational Documents, (ii) conflict with or
violate any federal, state or local statute, ordinance, rule, regulation, order,
judgment or decree (collectively, “Laws”) applicable to the Seller or any Seller
Subsidiary or by which its or any of their respective properties is bound or
affected, or (iii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the properties or
assets of the Seller or any Seller Subsidiary pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Seller or any Seller Subsidiary is a
party or by which the Seller or any Seller Subsidiary or its or any of their
respective properties is bound or affected, except in the case of clauses (ii)
and (iii), above, for any such conflicts, violations, breaches, defaults or
other occurrences that would not, individually or in the aggregate, have a
Seller Material Adverse Effect.
          (b) The execution and delivery of this Agreement by the Seller do not,
and the performance of this Agreement by the Seller will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any domestic governmental or regulatory authority except (i) for applicable
requirements of the BHCA, the banking laws and regulations of the Federal
Reserve Board, OCC, the OSBC, the FDIC, and the filing and recordation of
appropriate merger or other documents as required by the KGCC and other
applicable Laws, and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not
prevent or delay consummation of the Merger or otherwise prevent the Seller from
performing its obligations under this Agreement, and would not have a Seller
Material Adverse Effect. Neither the Seller nor any Seller Subsidiary are
subject to any foreign Governmental Authority or foreign law.
     2.6 Compliance; Permits. Neither the Seller nor any Seller Subsidiary is in
conflict with, or in default or violation of, (i) any Law applicable to the
Seller or any Seller Subsidiary or by which its or any of their respective
properties is bound or affected, or (ii) any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Seller or any Seller Subsidiary is a party or by which
the Seller or any Seller Subsidiary or its or any of their respective properties
is bound or affected, except for any such violations, conflicts or defaults
which would not, individually or in the aggregate, have a Seller Material
Adverse Effect.
     2.7 Banking Reports; Financial Statements.
          (a) The Seller and each Seller Subsidiary have filed all forms,
reports and documents required to be filed with the Federal Reserve Board, the
FDIC, the OCC, and any

10



--------------------------------------------------------------------------------



 



other applicable federal or state securities or banking authorities (all such
reports and statements are collectively referred to as the “Seller Reports”).
The Seller Reports were prepared in all material respects in accordance with the
requirements of applicable Law and did not at the time they were filed, after
giving effect to any amendment thereto filed prior to the date hereof, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except that information as of a later date (but before the date of
this Agreement) will be deemed to modify information as of an earlier date.
          (b) True, correct and complete copies of (i) audited financial
statements of the Seller and Seller Subsidiaries for the period ending
December 31, 2004, (ii) unaudited financial statements of Seller and Seller
Subsidiaries for the period ending December 31, 2005, (iii) call reports for
Seller and Seller Subsidiaries for the four quarters of 2005 and the first two
quarters of 2006, and (iv) FRY-9 SP reports for Seller for 2005 and the first
half of 2006 (collectively, the “Financial Statements”) have been provided and
made available to the Sub and the Company. Each of the Financial Statements
(including, if applicable, any related notes thereto) have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or required by reason of a concurrent change to GAAP) and each
fairly presents in all material respects the consolidated financial position of
the Seller and the Seller Subsidiaries as of the respective dates thereof and
the consolidated results of its operations and cash flows and changes in
financial position for the periods indicated, except that any unaudited interim
financial statements provided as part of the Financial Statements do not contain
the footnotes required by GAAP, and were or are subject to normal and recurring
year end adjustments, which were not or are not expected to be material in
amount, either individually or in the aggregate.
          (c) Except for those liabilities that are reflected or fully reserved
against on the consolidated balance sheet of the Seller as of December 30, 2005,
and for liabilities incurred in the ordinary course of business consistent with
past practice since such date, neither the Seller nor any Seller Subsidiary has
incurred any liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise due or to become due), that are required to be disclosed
on a balance sheet prepared in accordance with GAAP, that, either alone or when
combined with all similar liabilities, has had, or would reasonably be expected
to have, a Seller Material Adverse Effect.
     2.8 Absence of Certain Changes or Events.
          (a) Since June 30, 2006 to the date of this Agreement, the Seller and
the Seller Subsidiaries have conducted their businesses only in the ordinary
course and in a manner consistent with past practice and, since June 30, 2006,
there has not been (i) any change in the financial condition, results of
operations or business of the Seller and any of the Seller Subsidiaries which
has had a Seller Material Adverse Effect, (ii) any damage, destruction or loss
with respect to any assets of the Seller or any of the Seller Subsidiaries which
has had a Seller Material Adverse Effect, (iii) any change by the Seller in its
accounting methods, principles or practices, (iv) any revaluation by the Seller
of any of its assets in any material respect, (v) any declaration setting aside
or payment of any dividends or distributions in respect of shares of

11



--------------------------------------------------------------------------------



 



Seller Common Stock or any redemption, purchase or other acquisition of any of
its securities or any of the securities of any Seller Subsidiary, (vi) any
increase in the wages, salaries, bonuses, compensation, pension, or other fringe
benefits payable to any executive officer, employee, or director or any grant of
any severance or termination pay, except in the ordinary course of business
consistent with past practices, (vii) any strike, work stoppage, slow down or
other labor disturbance, or (viii) the execution of any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
organization, or (ix) any union organizing activities.
          (b) Neither Seller nor any Seller Subsidiary is a party to any joint
marketing or other affinity marketing program with a third party.
          (c) The Seller and Seller Subsidiaries own, or are validly licensed or
otherwise have the enforceable right to use, in each case free and clear of all
Liens except Permitted Liens, all Intellectual Property used in the conduct of
the business of the Seller and Seller Subsidiaries as currently conducted that
is material to the business of the Seller and the Seller Subsidiaries taken as a
whole (the “Seller Intellectual Property”). Neither the Seller nor any Seller
Subsidiary has entered into any agreements granting sole or exclusive right to
any material Intellectual Property. Except as would not reasonably be expected
to have a Seller Material Adverse Effect, all patents and patent applications,
trademark registration and applications for registration and domain named owned
by the Seller or Seller Subsidiaries are subsisting and unexpired and, to
Seller’s Knowledge, valid. No claims are pending or, to Seller’s Knowledge,
threatened, (a) challenging the ownership, enforceability, validity, or use by
the Seller or any Seller Subsidiary of any Seller Intellectual Property, or
(b) alleging that the Seller or any Seller Subsidiary is violating,
misappropriating or infringing or otherwise adversely affecting the rights of
any person with regard to any Seller Intellectual Property or the use of any
Seller Intellectual Property (including any claim that the Seller or any Seller
Subsidiary should license or refrain from using any Intellectual Property of a
third party) other than claims that would not be reasonably expect to have a
Seller Material Adverse Effect. Except as would not reasonably be expect to have
a Seller Material Adverse Effect, to the Knowledge of Seller, (i) no Person is
infringing, violating, or misappropriating the rights of the Seller or any
Seller Subsidiary with respect to any Seller Intellectual Property, and (ii) the
operation of the business of the Seller and the Seller Subsidiaries as currently
conducted does not violate, misappropriate, or infringe the Intellectual
Property of any other Person. Except as would not reasonably be expected to have
a Seller Material Adverse Affect, the Seller and the Seller Subsidiaries take
and have taken commercially reasonable actions to maintain and preserve the
material Intellectual Property used in the conduct of their business as
currently conducted. The Seller and the Seller Subsidiaries are in actual
possession of or have necessary control over the source code and object code for
all material software that they own or propose to own (the “Owned Software”).
None of the Owned Software is subject to any contract or other obligation that
has or would require the Seller or a Seller Subsidiary to divulge to any third
party any source code or trade secret that is part of Owned Software, to license
Owned Software for the purpose of making derivative works, or to redistribute
Owned Software to any third party at no or minimal charge. Except as would not
be material to the business of the Seller and the Seller Subsidiaries taken as a
whole, the Seller and the Seller Subsidiaries maintain policies and procedures
regarding data security and privacy that are commercially reasonable and, in any
event, in compliance with all their obligations to their customers and under
applicable laws, statutes, standards, ordinances, codes,

12



--------------------------------------------------------------------------------



 



rules, and regulations (the “Legal Requirements”). Except as would not be
material to the business of the Seller and the Seller Subsidiaries taken as a
whole, there have been no security breaches relating to, violations of any
security policy regarding or any unauthorized access or unauthorized use of any
data used in the business of the Seller and the Seller Subsidiaries. To the
Seller’s Knowledge, there have been no events of series of events involving the
Seller or Seller Subsidiaries that have or would reasonably be expected to
trigger a consumer personal information privacy breach reporting requirement.
Except as would not be material to the business of the Seller and the Seller
Subsidiaries taken as a whole, the use and dissemination of any and all data and
information concerning individuals by their businesses is in compliance with all
applicable privacy policies, terms of use, customer agreements, and Legal
Requirements. The transactions contemplated to be consummated hereunder as of
the Closing Date will not violate any privacy policy, terms of the use, customer
agreements or Legal Requirements relating to the use, dissemination or transfer
of any such data or information.
     2.9 Absence of Litigation.
          (a) There is no Litigation or other proceedings pending or, to
Seller’s Knowledge, threatened, against Seller or any Seller Subsidiary or any
of their property or assets or challenging the issuance of any of its capital
stock or the transactions contemplated by this Agreement, as to which there is a
reasonable probability of an adverse determination and which, if adversely
determined, would, individually or in the aggregate, have a Seller Material
Adverse Effect.
          (b) There is no Order imposed upon the Seller, any of the Seller
Subsidiaries or the assets of the Seller or any of the Seller Subsidiaries which
has had a Seller Material Adverse Effect.
          (c) Neither the Seller nor any of the Seller’s Subsidiaries is subject
to any written order, decree, agreement (including an agreement under Section
4(m) of the BHCA), memorandum of understanding or similar arrangement with, or a
commitment letter or similar submission to, or extraordinary supervisory letter
from, or adopted any extraordinary board resolutions at the request of, any
Governmental Authority charged with the supervision or regulation of financial
institutions or engaged in the insurance of deposits or the supervision or
regulation of it or any of its Subsidiaries, nor has any Governmental Authority
advised it in writing or, to Seller’s Knowledge, otherwise advised, that it is
contemplating issuing or requesting (or is considering the appropriateness of
issuing or requesting) any such order, decree, agreement, memorandum of
understanding or extraordinary supervisory letter or any such board resolutions,
nor, to Seller’s Knowledge, has any Governmental Authority commenced an
investigation in connection therewith.
          (d) Neither the Seller nor any Seller Subsidiary has received any
order, decree, notice or other communication from any Governmental Authority
asserting or claiming that the Seller or any Seller Subsidiary is, and to
Seller’s Knowledge, no facts or circumstances exist which would cause it or any
of the Seller Subsidiaries to be deemed to be, (i) operating in violation of the
Bank Secrecy Act, the USA PATRIOT ACT of 2001 and the regulations promulgated
thereunder (the “Patriot Act”), any order issued with respect to anti money
laundering by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, or any

13



--------------------------------------------------------------------------------



 



other applicable anti money laundering statute, rule or regulation, except where
any such violation would not have a Seller Material Adverse Effect; or (ii) not
in satisfactory compliance, with the applicable privacy and customer information
requirements contained in any federal and state privacy laws and regulations,
including, without limitation, in Title V of the GLB Act, as well as the
provisions of the information security program adopted pursuant to 12 C.F.R
Part 40, except where the failure to so comply would not have a Seller Material
Adverse Effect. The Seller (or where appropriate the Seller Subsidiary) has
adopted and implemented an anti money laundering program that contains adequate
and appropriate customer identification verification procedures that comply with
Section 326 of the Patriot Act and such anti money laundering program meets the
requirements in all material respects of Section 352 of the Patriot Act and the
regulations thereunder, and it (or such other of the Seller Subsidiaries) has
complied in all material respects, except where the failure to comply would not
have a Seller Material Adverse Effect, with any requirements to file reports and
other necessary documents as required by the Patriot Act and the regulations
thereunder.
     2.10 Employee Benefit Plans.
          (a) Current Plans. The Seller Disclosure Schedule lists all employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), and all bonus, stock option, stock
purchase, restricted stock, incentive, deferred compensation, retiree medical or
life insurance, supplemental retirement, severance or other benefit plans,
programs or arrangements, and all material employment, termination, severance or
other employment contracts or employment agreements, with respect to which the
Seller or any Seller Subsidiary has any obligation (collectively, the “Plans”).
The Seller has furnished or made available to the Company a complete and
accurate copy of each Plan (or a description of the Plans, if the Plans are not
in writing) and a complete and accurate copy of each material document prepared
in connection with each such Plan, including, without limitation, and where
applicable, a copy of (i) each trust or other funding arrangement, (ii) each
summary plan description and summary of material modifications, (iii) the three
(3) most recently filed IRS Forms 5500 and related schedules, (iv) the most
recently issued determination letter from the United States Internal Revenue
Service (the “IRS”) for each such Plan and the materials submitted to obtain
that letter and (v) the three (3) most recently prepared actuarial and financial
statements with respect to each such Plan.
          (b) Absence of Certain Types of Plans. No member of the Seller’s
“controlled group,” within the meaning of Section 4001(a)(14) of ERISA,
maintains or contributes to, or within the five years preceding the Effective
Time has maintained or contributed to, an employee pension benefit plan subject
to Title IV of ERISA (“Title IV Plan”). No Title IV Plan is a “multiemployer
pension plan” as defined in Section 3(37) of ERISA. None of the Plans obligates
the Seller or any of the Seller Subsidiaries to pay material separation,
severance, termination or similar type benefits solely as a result of any
transaction contemplated by this Agreement or as a result of a “change in
control,” within the meaning of such term under Section 280G of the Code. Except
as required by COBRA, none of the Plans provides for or promises medical,
disability or life insurance benefits to any former employee, officer or
director of the Seller or any of the Seller Subsidiaries following such person’s
termination. Each of the Plans is subject only to the laws of the United States
or a political subdivision thereof.

14



--------------------------------------------------------------------------------



 



          (c) Compliance with Applicable Law. Each Plan has been operated in all
respects in accordance with the requirements of all applicable Law and all
persons who participate in the operation of such Plans and all Plan
“fiduciaries” (within the meaning of Section 3(21) of ERISA) have acted in
accordance with the provisions of all applicable Law, except where such
operations or violations of applicable Law would not, individually or in the
aggregate, have a Seller Material Adverse Effect. The Seller and the Seller
Subsidiaries have performed all obligations required to be performed by any of
them under, are not in any respect in default under or in violation of, and the
Seller and the Seller Subsidiaries have no Knowledge of any default or violation
by any party to, any Plan, except where such failures, defaults or violations
would not, individually or in the aggregate, have a Seller Material Adverse
Effect. No legal action, suit or claim is pending or, to Seller’s Knowledge,
threatened with respect to any Plan (other than claims for benefits in the
ordinary course) and, except as disclosed in the Seller Disclosure Schedule, to
Seller’s Knowledge, no fact or event exists that could give rise to any such
action, suit or claim. Except as disclosed in the Seller Disclosure Schedule,
neither the Seller nor any Seller Subsidiary has incurred any material liability
under Section 302 of ERISA or Section 412 of the Code that has not been
satisfied in full and no condition exists that presents a material risk of
incurring any such liability.
          (d) Qualification of Certain Plans. Each Plan that is intended to be
qualified under Section 401 (a) of the Code or Section 401(k) of the Code
(including each trust established in connection with such a Plan that is
intended to be exempt from Federal income taxation under Section 501 (a) of the
Code) has received a favorable determination letter from the IRS that it is so
qualified or is entitled to rely on a favorable opinion or advisory letter
issued to the sponsor of a master and prototype plan, and the Seller is not
aware of any fact or event that could adversely affect the qualified status of
any such Plan. No trust maintained or contributed to by the Seller or any of the
Seller Subsidiaries is intended to be qualified as a voluntary employees’
beneficiary association or is intended to be exempt from federal income taxation
under Section 501(c)(9) of the Code.
          (e) Non Qualified Deferred Compensation Plans. Except as set forth in
the Seller Disclosure Schedule, no Plan that is a non qualified deferred
compensation plan subject to Section 409A of the Code (“Section 409A”) has been
modified (as defined under Section 409A) on or after October 3, 2004 and all
such non qualified deferred compensation plans have been operated and
administered in good faith compliance with Section 409A from the period
beginning January 1, 2005 through the date hereof.
          (f) Absence of Certain Liabilities and Events. There has been no non
exempt prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan. The Seller and each of the
Seller Subsidiaries has not incurred any liability for any excise tax arising
under Sections 4971 through 4980G of the Code that would, individually or in the
aggregate, have a Seller Material Adverse Effect, and, to Seller’s Knowledge, no
fact or event exists that could give rise to any such liability.
          (g) Plan Contributions. All contributions, premiums or payments
required to be made with respect to any Plan have been made on or before their
due dates.

15



--------------------------------------------------------------------------------



 



          (h) Employment Contracts. Neither the Seller nor any Seller Subsidiary
is a party to any contracts for employment, severance, consulting or other
similar contracts with any employees, consultants, officers or directors of the
Seller or any of the Seller Subsidiaries. Neither the Seller nor any Seller
Subsidiary is a party to any collective bargaining agreements.
          (i) Effect of Agreement. The consummation of the transactions
contemplated by this Agreement will not, either alone or in conjunction with
another event, entitle any current or former employee of the Seller or any
Seller Subsidiary to severance pay, unemployment compensation or any other
payment, including payments constituting “excess parachute payments” within the
meaning of Section 280G of the Code, except as expressly provided herein, or
accelerate the time of payment or vesting or increase the compensation due any
such employee or former employee, in each case, except as expressly provided
herein.
     2.11 Title to Property. The Seller and each of the Seller Subsidiaries has
good and marketable title to all of their respective properties and assets, real
and personal, free and clear of all mortgage liens, and free and clear of all
other liens, charges and encumbrances except liens for taxes not yet due and
payable, pledges to secure deposits and such minor imperfections of title, if
any, as do not materially detract from the value of or interfere with the
present use of the property affected thereby or which, individually or in the
aggregate, would not have a Seller Material Adverse Effect; and all leases
pursuant to which Seller or any of the Seller Subsidiaries lease from others
material amounts of real or personal property are in good standing, valid and
effective in accordance with their respective terms, and there is not, under any
of such leases, any existing material default or event of default (or event
which with notice or lapse of time, or both, would constitute a material default
and in respect of which the Seller or such Seller Subsidiary has not taken
adequate steps to prevent such a default from occurring). The current use and
occupancy of any real property owned by the Seller and the Seller Subsidiaries
does not materially violate any easement, covenant, condition, restriction, or
similar provision in any instrument of record affecting such property.
     2.12 Environmental Matters.
          (a) To Seller’s Knowledge: (i) each of the Seller, the Seller’s
Subsidiaries, and properties owned or operated by the Seller or the Seller’s
Subsidiaries are and have been in substantial compliance with, all applicable
federal, state and local laws including common law, rules, guidance, regulations
and ordinances and with all applicable decrees, orders, judgments, and
contractual obligations relating to the environment, health, safety, natural
resources, wildlife or “Hazardous Materials” which are hereinafter defined as
chemicals, pollutants, contaminants, wastes, toxic substances, compounds,
products, solid, liquid, gas, petroleum or other regulated substances or
materials which are hazardous, toxic or otherwise harmful to health, safety,
natural resources, or the environment (“Environmental Laws”), except for
violations which, either individually or in the aggregate, would not have a
Seller Material Adverse Effect; (ii) during the period of the Seller’s or any of
the Seller’s Subsidiaries’ ownership or operation of any of their respective
current properties, Hazardous Materials have not been generated, treated,
stored, transported, released or disposed of in, on, under, above, from or
affecting any such property, except where such release, generation, treatment,
storage, transportation, or disposal would not have, either individually or in
the aggregate, a Seller Material Adverse Effect; (iii) there is no asbestos or
any material amount of ureaformaldehyde materials in or on any property
currently

16



--------------------------------------------------------------------------------



 



or previously owned or operated by Seller or Seller’s Subsidiaries or any
Participation Facility, and no electrical transformers or capacitors, other than
those owned by public utility companies, on any such properties contain any
PCBs; (iv) there are no underground or aboveground storage tanks and there have
never been any underground or aboveground storage tanks located on, in or under
any properties currently or formerly owned or operated by the Seller or any of
Seller’s Subsidiaries; (v) neither Seller nor Seller’s Subsidiaries have
received any written notice from any governmental agency or third party
notifying the Seller or Seller’s Subsidiaries of any Environmental Claim; and
(vi) there are no circumstances with respect to any properties currently owned
or operated by the Seller or any of Seller’s Subsidiaries that could reasonably
be anticipated to form the basis for an Environmental Claim against Seller or
Seller’s Subsidiaries or any properties currently owned or operated by the
Seller or any of Seller’s Subsidiaries.
     The following definitions apply for purposes of this Section 2.12: (a)
“Participation Facility” means any facility in which the Seller or any of the
Seller’s Subsidiaries participates in the management and, where required by the
context, said terms means the owner or operator of such property; and (b)
“Environmental Claims” means any and all administrative, regulatory, judicial or
private actions, suits, demands, demand letters, notices, claims, liens, notices
of noncompliance or violation, investigations, allegations, injunctions or
proceedings relating in any way to (i) any Environmental Law; (ii) any Hazardous
Material including without limitation any abatements, removal, remedial,
corrective or other response action in connection with any Hazardous Material,
Environmental Law or order of a Governmental Authority; or (iii) any actual or
alleged damage, injury, threat or harm to health, safety, natural resources,
wildlife, or the environment which individually or in the aggregate would have a
Seller Material Adverse Effect.
     2.13 Absence of Agreements. Neither the Seller nor any Seller Subsidiary is
a party to any agreement or memorandum of understanding with, commitment letter
or similar undertaking to, or is subject to any order or directive by, or is a
recipient of any extraordinary supervisory letter with any federal, state or
governmental agency which restricts materially the conduct of its business
(including any contract containing covenants which limit the ability of the
Seller or of any Seller Subsidiary to compete in any line of business or with
any person or which involve any restriction of the geographical area in which,
or method by which, the Seller or any Seller Subsidiary may carry on its
business (other than as may be required by Law or applicable Regulatory
Authorities)), or in any manner relates to its capital adequacy, its credit
policies or its management, nor has the Seller been advised that any federal,
state, or governmental agency is contemplating issuing or requesting (or is
considering the appropriateness of issuing or requesting) any such order,
decree, agreement, memorandum of understanding, extraordinary supervisory
letter, commitment letter or similar submission other than the Agreement by and
between the Bank and the OCC dated as of June 24, 2004 (the “OCC Agreement”) and
those other agreements set out on the Seller Disclosure Schedule.
     2.14 Taxes.
          (a) The Seller and the Seller Subsidiaries have timely filed all Tax
Returns required to be filed by them on or prior to the date of this Agreement
(all such returns being accurate and complete in all material respects), and the
Seller and the Seller Subsidiaries have timely paid and discharged all Taxes due
in connection with or with respect to the filing of such

17



--------------------------------------------------------------------------------



 



Tax Returns, except such as are not yet due or are being contested in good faith
by appropriate proceedings and with respect to which the Seller is maintaining
reserves adequate for their payment or where the failure to make such filings or
pay such taxes would not have a Seller Material Adverse Effect. For purposes of
this Agreement:
     (i) “Tax” or “Taxes” means taxes, charges, fees, levies, and other
governmental assessments and impositions of any kind, payable to any federal,
state, or local governmental entity or taxing authority or agency, including,
without limitation, (i) income, franchise, profits, gross receipts, estimated,
ad valorem, value added, sales, use, service, real or personal property, capital
stock, license, payroll, withholding, disability, employment, social security,
workers compensation, unemployment compensation, utility, severance, production,
excise, stamp, occupation, premiums, windfall profits, transfer and gains taxes,
(ii) customs duties, imposts, charges, levies or other similar assessments of
any kind, and (iii) interest, penalties and additions to tax imposed with
respect thereto; and
     (ii) “Tax Returns” means returns, reports, and information statements with
respect to Taxes required to be filed with the IRS or any other governmental
entity or taxing authority or agency, including, without limitation,
consolidated, combined and unitary tax returns.
          (b) To Seller’s Knowledge, neither the IRS nor any other governmental
entity or taxing authority or agency is now asserting, either through audits,
administrative proceedings or court proceedings, any deficiency or claim for
additional Taxes. Neither the Seller nor any of the Seller Subsidiaries has
granted any waiver of any statute of limitations with respect to, or any
extension of a period for the assessment of, any Tax. Except for statutory liens
for current taxes not yet due, there are no material tax liens on any assets of
the Seller or any of the Seller Subsidiaries. Neither the Seller nor any of the
Seller Subsidiaries has received a ruling or entered into an agreement with the
IRS or any other taxing authority that would have a Seller Material Adverse
Effect after December 31, 2004. No agreements relating to allocating or sharing
of Taxes exist among the Seller and the Seller Subsidiaries and no tax
indemnities given by the Seller or the Seller Subsidiaries in connection with a
sale of stock or assets remain in effect. Neither the Seller nor any of the
Seller Subsidiaries is required to include in income either (i) any amount in
respect of any adjustment under Section 481 of the Code, or (ii) any installment
sale gain. Neither the Seller nor any of the Seller Subsidiaries has made an
election under Section 341(f) of the Code. Neither the Seller nor any of the
Seller Subsidiaries (i) is a member of an affiliated, consolidated, combined or
unitary group, other than one of which the Seller was the common parent, or
(ii) has any liability for the Taxes of any Person (other than the Seller and
the Seller Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any
similar provision of state or local law) as a transferee or successor, by
contract or otherwise.
          (c) To the Seller’s Knowledge, neither the Seller nor any of the
Seller Subsidiaries is a party to any joint venture, partnership or other
arrangement or contract that could be treated as a partnership for federal
income tax purposes.

18



--------------------------------------------------------------------------------



 



          (d) To the Seller’s Knowledge, the Seller and the Seller Subsidiaries
have filed with the appropriate Governmental Authority all unclaimed property
reports required to be filed and has remitted to the appropriate Governmental
Authority all unclaimed property required to be remitted.
          (e) None of the assets of Seller or the Seller Subsidiaries directly
or indirectly secure any debt the interest of which is tax exempt under Section
103(a) of the Code. Neither Seller nor any Seller Subsidiary is a borrower or
the guarantor of any outstanding industrial revenue bonds, and neither Seller
nor any Seller Subsidiary is a tenant, principal user or related person to any
principal user within the meaning of Section 144(a) of the Code or any property
that has been finance or improved with the proceeds of industrial revenue bonds.
          (f) None of the assets of Seller or a Seller Subsidiary is “tax exempt
use property” within the meaning of Section 168(h) of the Code.
     There are currently no audits, examinations, judicial or other
administrative proceedings currently pending or in progress or, to the Seller’s
Knowledge, threatened with respect to any Taxes of the Seller or any Seller
Subsidiary, subject to exceptions for any proceedings that if resolved in a
manner unfavorable to the Seller or any Seller Subsidiary would not,
individually or in the aggregate, reasonably be expected to have a Seller
Adverse Material Effect. No Governmental Authority has notified the Seller that
it or any Seller Subsidiary is or may be subject to taxation in a jurisdiction
where the Seller or Seller Subsidiary does not file Tax Returns.
     For purposes of this Section 2.14, references to the Seller and the Seller
Subsidiaries include former subsidiaries of the Seller for the periods during
which any such corporations were owned, directly or indirectly, by the Seller.
     2.15 Insurance. The Seller Disclosure Schedule lists all material policies
of insurance of the Seller and the Seller Subsidiaries currently in effect.
Neither the Seller nor any of the Seller Subsidiaries has any liability for
unpaid premiums or premium adjustments not properly reflected on the Seller’s
financial statements for the eight months ended August 31, 2006.
     2.16 Brokers. No broker, finder or investment banker (other than Hovde
Financial, Inc.) is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Seller. Prior to the date of
this Agreement, the Seller has furnished to the Company a complete and correct
copy of all agreements between the Seller and Hovde Financial, Inc. pursuant to
which such firm would be entitled to any payment relating to the transactions
contemplated hereunder.
     2.17 Seller Material Adverse Effect. Since January 1, 2006, there has not
been any Effect that has had, individually or in the aggregate, a Seller
Material Adverse Effect.
     2.18 Material Contracts. Except for (i) loan, credit or similar agreements
entered into by the Seller or any Seller Subsidiary in the ordinary course of
business consistent with past practice, or (ii) as disclosed in the Seller
Disclosure Schedule, neither Seller nor any Seller Subsidiary is a party to or
obligated under any contract, agreement or other instrument or

19



--------------------------------------------------------------------------------



 



understanding which obligates the Seller or any Seller Subsidiary for payments
or other consideration with a value in excess of $25,000 (“Material Contracts”).
     2.19 Opinion of Financial Advisor. The Seller has received the written
opinion of Hovde Financial, Inc. on the date of this Agreement to the effect
that, as of the date of this Agreement, the consideration to be received in the
Merger by the Seller’s stockholders is fair to the Seller’s stockholders from a
financial point of view, and the Seller will promptly, after the date of this
Agreement, deliver a copy of such opinion to the Company and the Sub.
     2.20 Vote Required. The affirmative vote of seventy-five percent (75%) of
the holders of the outstanding shares of Seller Common Stock entitled to vote is
the only vote of the holders of any class or series of the Seller capital stock
necessary to approve the Agreements and the transactions contemplated hereby,
including the Merger.
     2.21 Rights Agreement. The Seller and the Seller’s Board of Directors have
taken all necessary action to render the Rights Agreement dated as of
December 16, 1999 between the Seller and Commerce Bank, N.A. (the “Rights
Agreement”) inapplicable to this Agreement and the transactions contemplated
hereby, including the Merger, without any further action on the part of the
holders of Seller Common Stock or the Seller’s Board of Directors (other than an
amendment to the Rights Agreement that would, among other things, clear up
certain ambiguities in the Rights Agreement and terminate the Rights Agreement
upon consummation of the transactions discussed herein (the “Rights Agreement
Amendment”)), and neither the execution nor the delivery of this Agreement will
cause the Rights (as defined in the Rights Agreement) to become exercisable by
the holders thereof.
     2.22 Capital Requirements. The Seller is maintaining such amount of capital
as may be prescribed by Regulatory Authorities from time to time, whether by
regulation, agreement or order and is at least “well capitalized” (within the
meaning of 12 U.S.C. 1831o, as amended, reenacted or redesignated from time to
time). Since December 31, 2004, Seller’s Tier 1 Ratio has not been less than
6.00% at the end of each of Seller’s fiscal quarters.
     2.23 Solvency. As of the Effective Time, and after giving effect to all of
the transactions contemplated by this Agreement, the Seller, the Bank and the
other Seller Subsidiaries will be Solvent. “Solvent” means that, with respect to
the Seller, the Bank and/or the other Seller Subsidiaries, and as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
thereof will, as of such date, exceed the amount of all “liabilities thereof,
contingent or otherwise,” as of such date, as such quoted terms are generally
determined in accordance with applicable federal Laws governing determinations
of the insolvency of debtors, (b) the present fair saleable value of the assets
of such entity or entities will, as of such date, be greater than the amount
that will be required to pay their liabilities on their indebtedness as their
indebtedness becomes absolute and mature, (c) each of the Seller, the Bank and
the other Seller Subsidiaries will not have, as of such date, an unreasonably
small amount of capital with which to conduct their business, and (d) the
Seller, the Bank and the other Seller Subsidiaries will be able to pay their
indebtedness as it matures. “Indebtedness” means a liability in connection with
the applicable entity’s (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or
(y) right to any equitable remedy for

20



--------------------------------------------------------------------------------



 



breach of performance if such breach gives rise to a right of payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.
     2.24 Contracts. Except as would not reasonably be expected to be material
to the business of the Seller and the Seller Subsidiaries, taken as a whole,
(i) neither the Seller nor any Seller Subsidiary has received any written notice
or claim of default under any material contract or any written notice of an
intention, and to the Seller’s Knowledge, no other party to any material
contract intends to terminate, not renew or challenge the validity or
enforceability of any material contract, (ii) to the Seller’s Knowledge, no
event has occurred that, with or without notice or lapse of time or both, would
result in a breach or a default under any material contract, (iii) each of the
material contracts is in full force and effect and is the valid, binding and
enforceable obligation of the Seller or a Seller Subsidiary, and, to the
Seller’s Knowledge, of the other parties thereto (except that such
enforceability (a) may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally, and (b) is subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at law), and
(iv) the Seller and the Seller Subsidiaries have performed all respective
material obligations required to be performed by them to date under the material
contracts and are not (with or without the lapse of time or the giving of
notice, or both) in material breach thereunder. The Seller has made available to
the Company true and complete copies of each material contract, including all
material amendments thereto.
ARTICLE III — REPRESENTATIONS AND WARRANTIES OF THE SELLER AS TO THE BANK
     3.1 Loans. During the term of this Agreement, the aggregate amount of the
Bank’s Classified Loans will not exceed $2,500,000. The Bank has no outstanding
loans, discounts or commitments to loan or discount which have not or will not
be made for good and valuable consideration in the ordinary course of the Bank’s
business and the notes or other evidences of indebtedness evidencing any loans
or discounts are true and genuine and are what they purport to be.
     3.2 Reserve Ratio. During the term of this Agreement, the Bank’s Reserve
Ratio, as of the end of each of Bank’s fiscal quarters, shall not be less than
100%.
     3.3 Capital Requirements. During the term of this Agreement:
          (a) the Bank shall maintain such amount of capital as may be
prescribed by Regulatory Authorities from time to time, whether by regulation,
agreement or order and will be at least “well capitalized” (within the meaning
of 12 U.S.C. 1831o, as amended, reenacted or designated from time to time)
          (b) the Bank’s Tier 1 Ratio shall not be less than 6.0% at the end of
each of the Bank’s fiscal quarters.

21



--------------------------------------------------------------------------------



 



ARTICLE IV — REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as disclosed in the Company Reports or in the disclosure schedule
(the “Company Disclosure Schedule”) delivered by the Company to the Seller prior
to the execution of this Agreement (which schedule sets forth items of
disclosure with specific reference to the particular Section or subsection of
this Agreement to which the information in the Company Disclosure Schedule
relates) and noting that any information set forth in one section of the Company
Disclosure Schedule will be deemed to apply to each other Section or subsection
of this Agreement to which its relevance is reasonably apparent, the Company
hereby represents and warrants to the Seller as follows:
     4.1 Organization and Qualification; Subsidiaries.
          (a) The Company is a company duly organized, validly existing and in
active status under the laws of the State of Kansas and a registered bank
holding company under the BHCA. The Company is also subject to regulation by the
Federal Reserve Board. The Company’s banking subsidiary, Bank of Blue Valley
(the “Company Bank Subsidiary”), is a duly organized and validly existing Kansas
state chartered, member bank.
          (b) The Company is duly qualified or licensed as a foreign business
entity to do business, and is in good standing, in each jurisdiction where the
character of its properties owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except for such
failures to be so duly qualified or licensed and in good standing that would
not, either individually or in the aggregate, have a Company Material Adverse
Effect.
          (c) The Company Bank Subsidiary is the only subsidiary of the Company
that is a “Significant Subsidiary” as that term is defined in Rule 1-02 of
Regulation S-X.
          (d) As used in this Agreement, the term “Company Material Adverse
Effect” means any Effect that, individually or in the aggregate with other
Effects, materially impairs the ability of the Company to consummate the
transactions contemplated hereby. The term “Company Material Adverse Effect”
does not include the impact of: (i) any Effect to the extent resulting from the
announcement of this Agreement or the transactions contemplated hereby, (ii) any
Effect resulting from compliance with the terms and conditions of this
Agreement, (iii) any decrease in the price or trading volume of the shares of
the Company’s issued and outstanding common stock following execution of this
Agreement (but not excluding any Effect underlying such decrease to the extent
such Effect would constitute a Company Material Adverse Effect), (iv) any Effect
to the extent resulting from changes in Laws or regulations or interpretations
thereof that are generally applicable to the banking industry, (v) any Effect to
the extent resulting from changes in generally accepted accounting principles
which the Company or any of its Subsidiaries is required to adopt, or
(vi) changes attributable to or resulting from changes in general economic
conditions affecting the banking industry generally (unless such Effect would
reasonably be expected to have a materially disproportionate impact on the
business, assets, liabilities, financial condition or results of operations of
the Company its Subsidiaries taken as a whole relative to other banking industry
participants).

22



--------------------------------------------------------------------------------



 



     4.2 Articles of Incorporation and By Laws. The Company has previously
furnished or made available to the Seller a complete and correct copy of the
Company’s Articles of Incorporation and the Company’s Bylaws (“Company Articles”
and “Company Bylaws”, respectively), the Sub Articles and the Sub Bylaws. All
such documents are in full force and effect and neither the Company nor the Sub
is in breach of any of the provisions of its articles or bylaws.
     4.3 Authority. The Company and the Sub each has the requisite corporate
power and authority to execute and deliver this Agreement, and to perform its
respective obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Company and the Sub
and the consummation by the Company and the Sub of the transactions contemplated
hereby have been duly and validly authorized by all corporate action on the part
of the Company and the Sub, including, without limitation, the Company’s and the
Sub’s Boards of Directors, and no other corporate proceedings on the part of the
Company or the Sub are necessary to authorize this Agreement or to consummate
the transactions so contemplated hereby. This Agreement has been duly and
validly executed and delivered by the Company and the Sub and constitutes a
valid and binding obligation of the Company and the Sub assuming the due
authorization, execution and delivery by the Seller, enforceable against the
Company and the Sub in accordance with its terms, except as enforcement may be
limited by laws affecting insured depository institutions, general principles of
equity, whether applied in a court of law or a court of equity, and by
bankruptcy, insolvency and similar laws affecting creditors’ rights and remedies
generally.
     4.4 No Conflict; Required Filings and Consents.
          (a) The execution and delivery of this Agreement by the Company and
the Sub do not, and the performance of this Agreement by the Company and the Sub
will not, (i) conflict with or violate the Company Articles or Company By Laws
or the Articles of Incorporation or By Laws of the Sub, (ii) conflict with or
violate any Laws applicable to the Company or the Sub, or (iii) result in any
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of the
Company or the Sub pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Company or the Sub is a party or by which the Company or the Sub or
its or any of their respective properties is bound or affected, except for any
such conflicts, violations, breaches, defaults or other occurrences that would
not, individually or in the aggregate, have a Company Material Adverse Effect.
          (b) The execution and delivery of this Agreement by the Company and
the Sub do not, and the performance of this Agreement by the Company and the Sub
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any governmental or regulatory authority, domestic or
foreign, except (i) for applicable requirements, if any, of the Securities Act
of 1933 (the “Securities Act”), the Exchange Act, state securities or blue sky
laws, the BHCA, the OSBC, or any other applicable Regulatory Authority and the
filing and recordation of appropriate merger or other documents as required by
Kansas law, and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such

23



--------------------------------------------------------------------------------



 



filings or notifications, would not prevent or delay consummation of the Merger,
or otherwise would not prevent or delay consummation of the Merger, or otherwise
prevent the Company from performing its obligations under this Agreement, and
would not have, or be reasonably expected to have, a Company Material Adverse
Effect.
     4.5 Absence of Litigation.
          (a) Neither the Company nor any of the Company’s subsidiaries is a
party to any, and there are no pending or, to the best of the Company’s
Knowledge, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental or regulatory investigations of any nature
against the Company or any of the Company’s subsidiaries or challenging the
validity or propriety of the transactions contemplated by this Agreement.
          (b) Neither the Company nor the Company Bank Subsidiary has received
any order, decree, notice or other communication from any Governmental Authority
asserting or claiming that the Company or the Company Bank Subsidiary is
operating in violation of the Bank Secrecy Act, the Patriot Act, any order
issued with respect to anti-money laundering by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, or any other applicable anti-money
laundering statute, rule or regulation, except where any such violation would
not have a Company Material Adverse Effect.
     4.6 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.
     4.7 Adequate Resources. The Sub has or will have at the Effective Time cash
on hand or borrowing availability under financing arrangements from financially
responsible third parties, or a combination thereof, in an aggregate amount
sufficient to enable the Company or the Sub, as applicable, to pay in full the
Merger Consideration and all fees and expenses payable by such entity in
connection with this Agreement and the transactions contemplated thereby.
     4.8 Company Material Adverse Effect. Since June 30, 2006, there has not
been any Effect that has had, individually or in the aggregate, a Company
Material Adverse Effect.
     4.9 CRA Rating. Each of the subsidiaries or affiliates of the Company that
is an insured depository institution was rated “Satisfactory” or “Outstanding”
following its most recent Community Reinvestment Act examination by the
regulatory agency responsible for its supervision. The Company has received no
notice of and has no knowledge of any planned or threatened objection by any
community group to the transaction contemplated hereby.
     4.10 Pro Forma Capital Requirements. The Company is, and on a pro forma
basis giving effect for this transaction and any financing or capital injection
contemplated by the Company, will be “well capitalized”, as defined for purposes
of the Federal Deposit Insurance Act, and in compliance with all capital
requirements, standards and ratios required by each state or federal bank
regulator with jurisdiction over the Company, including without limitation, any
such higher requirement, standard, or ratio as shall apply to institutions
engaging in the acquisition of insured institution deposits, assets or branches,
and no such regulator has indicated

24



--------------------------------------------------------------------------------



 



that it will condition any regulatory approval of the Merger upon an additional
increase in the Company’s capital.
ARTICLE V — COVENANTS OF SELLER
     5.1 Affirmative Covenants. The Seller hereby covenants and agrees with the
Company that, except (i) as permitted by this Agreement; (ii) as disclosed in
the Seller Disclosure Schedule; (iii) as required by Law, or by a Governmental
Authority of competent jurisdiction, provided that prior to failing to take such
action the Seller notifies the Company thereof and, to the extent required by
the Company, uses its reasonably best efforts to take any such action otherwise
subject to such law or Governmental Authority); or (iv) as otherwise consented
to in writing by the Company, during the period from the date hereof to the
earlier of the Effective Time or the termination of this Agreement in accordance
with its terms, it will, and it will cause each Seller Subsidiary, to:
          (a) operate its business only in the usual, regular and ordinary
course consistent with past practices;
          (b) use all reasonable efforts to preserve intact its business
organization and assets, maintain its rights and franchises, retain the services
of its officers and key employees and maintain its relationships with customers;
          (c) use all reasonable efforts to maintain and keep its properties in
as good repair and condition as at present, ordinary wear and tear excepted;
          (d) use all commercially reasonable efforts to keep in full force and
effect director and officer liability insurance comparable in amount and scope
of coverage to that now maintained by it (the “Existing D&O Policy”);
          (e) perform in all material respects all obligations required to be
performed by it under all material contracts, leases, and documents relating to
or affecting its assets, properties, and business;
          (f) comply with and perform in all material respects all obligations
and duties imposed upon it by all applicable Laws; and
          (g) not take any action or fail to take any action which, individually
or in the aggregate, can be expected to have a Seller Material Adverse Effect.
     5.2 Negative Covenants. Except (i) as permitted by this Agreement, (ii) as
disclosed in the Seller Disclosure Schedule; (iii) as required by Law, or by a
Governmental Authority of competent jurisdiction, provided that prior to taking
such action, the Seller notifies the Company thereof and, to the extent required
by the Company, uses its reasonably best efforts to avoid having to take such
action required by such law or Governmental Authority; or (iv) as otherwise
consented to in writing by the Company, during the period from the date hereof
to the earlier of the Effective Time or the termination of this Agreement in
accordance with its terms, the Seller shall not do, or permit any Seller
Subsidiary to do, any of the following:

25



--------------------------------------------------------------------------------



 



          (a) (i) except to maintain qualification pursuant to the Code, adopt,
amend, renew or terminate any Plan or any agreement, arrangement, plan or policy
between the Seller or any Seller Subsidiary and one or more of its current or
former directors, officers or employees, or (ii) increase in any manner the base
salary, bonus, incentive compensation or fringe benefits of any director,
officer or employee or pay any benefit not required by any plan or agreement as
in effect as of the date hereof (including, without limitation, the granting of
stock options, stock appreciation rights, restricted stock, restricted stock
units or performance units or shares); provided, however, that, the Retention
and Severance Payments made to certain employees of the Seller which are listed
on Exhibit 2.1(d) hereto are expressly permitted to be made by the Seller
without the prior written consent of the Company;
          (b) declare or pay any dividend on, or make any other distribution in
respect of, its outstanding shares of capital stock or limited liability company
interests, except for (i) dividends by the Bank or any of the other Seller
Subsidiaries either to the Seller, the Bank or another wholly owned Seller
Subsidiary, and (ii) subject to any prohibition or restriction by any Regulatory
Authority, payments by the Seller to reimburse, up to the aggregate amount of
$24,400, certain directors and former directors for their legal fees incurred in
connection with defense of breach of fiduciary duty claims by the OCC;
          (c) except as contemplated by this Agreement, merge with or into any
other person, permit any other person to merge into it or consolidate with any
other person, or effect any reorganization or recapitalization;
          (d) purchase or otherwise acquire any substantial portion of the
assets, or more than 5% of any class of stock or other equity interests, of any
person other than in the ordinary course of business;
          (e) liquidate, sell, dispose of, or encumber any assets or acquire any
assets outside of the ordinary course of business (including without limitation
Seller Intellectual Property);
          (f) repurchase, redeem or otherwise acquire, or issue, sell or
deliver, split, reclassify, combine or otherwise adjust, or agree to issue, sell
or deliver, split, reclassify, combine or otherwise adjust, any stock (except
pursuant to exercise of the Seller Options listed on the Seller Disclosure
Schedule), bonds or other corporate securities of which the Seller or any of the
Seller Subsidiaries is the issuer (whether authorized and unissued or held in
treasury), or, grant or issue, or agree to grant or issue, any options, warrants
or other Rights (including convertible Securities) calling for issue thereof;
          (g) propose or adopt any amendments to its articles of incorporation,
by laws, articles of organization, operating agreement, or any stock option plan
or agreement, as the case may be, in any way adverse to the Company;
          (h) change any of its methods of accounting in effect at December 31,
2005 or change any of its methods of reporting income or deductions for federal
income tax purposes from those employed in the preparation of the federal income
tax returns for the taxable year ending December 31, 2005, except as may be
required by GAAP; and

26



--------------------------------------------------------------------------------



 



          (i) change any lending, investment, liability management or other
material policies concerning the business or operations of the Seller or any of
the Seller Subsidiaries, except as required by Law including, without
limitation:
     (i) acquire or sell any contracts for the purchase or sale of financial or
other futures or any put or call options, or enter into any hedges or interest
rate swaps relating to cash, securities or any commodities whatsoever or enter
into any other derivative transaction;
     (ii) sell, assign, transfer, pledge, mortgage or otherwise encumber or
permit any encumbrances to exist with respect to any of its assets;
     (iii) make any investment with a maturity of five years or more;
     (iv) incur any material liabilities or material obligations, whether
directly or by way of guaranty, including any obligations for borrowed money
(other than indebtedness of the Seller or the Seller Subsidiaries to each other)
other than overnight investments and borrowings undertaken in the ordinary
course of business consistent with past practices;
     (v) enter into any agreement with respect to any acquisition of a material
amount of asset or securities or any discharge, waiver, satisfaction, release or
relinquishment of any material contract rights, liens, encumbrances, debt or
claims, not in the ordinary course of business and consistent with past practice
(which shall include creation of deposit liabilities, purchases of federal
funds, advances from the Federal Reserve Bank or Federal Home Loan Bank, and
entry into any repurchase agreement fully secured by U.S. Government or agency
securities), or impose or suffer the imposition on any material asset of the
Seller or any Seller Subsidiaries of any Lien or permit any such Lien to exist
(other than in connection with deposits, repurchase agreements, bankers
acceptances, “treasury tax and loan” accounts established in the ordinary course
of business, the satisfaction of legal requirements in the exercise of trust
powers, and Liens in effect as of the date hereof that are disclosed in the
Financial Statements) and in no event with a term in excess of thirty (30) days;
     (vi) settle any claim, action, suit litigation, proceeding, arbitration,
investigation or controversy of any kind, for any amount in excess of $50,000 or
in any manner which would restrict in any material respect the operations or
business of the Seller or any of the Seller Subsidiaries;
     (vii) purchase any new financial product or instrument which involves
entering into a contract with a term of six months or longer;
     (viii) make any capital expenditure, except in the ordinary course and
consistent with past practice and in no event in excess of $10,000;

27



--------------------------------------------------------------------------------



 



     (ix) take any action or fail to take any action which, individually or in
the aggregate, would be reasonably expected to have a Seller Material Adverse
Effect; or
     (x) agree in writing or otherwise to do any of the foregoing.
     5.3 Intentionally Omitted.

     5.4 No Solicitation of Transactions.
          (a) From and after the date of this Agreement until the Effective Time
or termination of this Agreement pursuant to ARTICLE VIII, the Seller and the
Seller Subsidiaries will not, nor will they authorize or permit any of their
respective officers, directors, Affiliates or employees or any investment
banker, attorney or other advisor or representative retained by any of them to,
directly or indirectly:
     (i) solicit, initiate, encourage or induce the making, submission or
announcement of any Acquisition Proposal,
     (ii) participate in any discussions or negotiations regarding, or furnish
to any person any material non public information with respect to, or take any
other action to facilitate any inquiry or the making of any proposal that
constitutes or may reasonably be expected to lead to, any Acquisition Proposal,
or
     (iii) enter into any contract, agreement, letter of intent or other
arrangement relating to any Acquisition Transaction:
provided, however, this Section 5.4(a) shall not prohibit the Seller or the
Seller’s Board of Directors from:
     (A) furnishing material nonpublic information (other than information
regarding the Company supplied to the Seller by the Company) regarding the
Seller or the Seller Subsidiaries to, or entering into a customary
confidentiality agreement with or entering or re entering into discussions with,
any person or group in response to an Acquisition Proposal submitted by such
person or group (and not withdrawn) if (x) the Seller’s Board of Directors
reasonably determines in good faith that such Acquisition Proposal constitutes
or is reasonably likely to result in a Superior Offer, and (y) the Seller’s
Board of Directors concludes in good faith, after consultation with its outside
legal counsel, that failure to take such action is reasonably likely to result
in a breach by the Seller’s Board of Directors of its fiduciary obligations to
the Seller’s stockholders under applicable Laws, provided that in any such case
neither the Seller nor any representative of the Seller and the Seller
Subsidiaries shall have violated any of the restrictions set forth in this
Section 5.4(a), or
     (B) taking the actions described in Section 5.4(b) below as permitted
thereby, provided that neither the Seller, the Seller Subsidiaries

28



--------------------------------------------------------------------------------



 



nor any representatives of the Seller and the Seller Subsidiaries shall have
violated any of the restrictions set forth in this
Section 5.4(a).
At least five (5) days prior to furnishing any material nonpublic information
to, or entering into discussions or negotiations with, any person or group, the
Seller shall:
     (iv) give the Company written notice of the identity of such person or
group and of the Seller’s intention to furnish material nonpublic information
to, or enter into discussions or negotiations with, such person or group, and
     (v) receive from such person or group an executed confidentiality agreement
containing customary limitations on the use and disclosure of all written and
oral nonpublic information furnished to such person or group by or on behalf of
the Seller, and contemporaneously with furnishing any such information to such
person or group, the Seller shall furnish such information to the Company (to
the extent such information has not been previously furnished by the Seller to
the Company).
          (b) Notwithstanding anything to the contrary contained in this
Section 5.4, in the event that the Seller’s Board of Directors determines in
good faith, after consultation with outside counsel, that in light of a Superior
Offer it is necessary to do so in order to comply with its fiduciary duties to
the Seller or the Seller’s stockholders under applicable law, the Seller’s Board
of Directors may terminate this Agreement in the manner contemplated by Section
9.1(g) solely in order to concurrently enter into a definitive agreement with
respect to a Superior Offer, but only after the fifth day following the
Company’s receipt of written notice advising the Company that the Seller’s Board
of Directors is prepared to accept a Superior Offer, and only if, during such
five day period, if the Company so elects, the Seller and its advisors shall
have negotiated in good faith with the Company to make such adjustments in the
terms and conditions of this Agreement as would enable the Seller to proceed
with the transactions contemplated herein on such adjusted terms.
          (c) Definitions.
     (i) “Acquisition Proposal” means any offer or proposal (other than an offer
or proposal by the Company) relating to any Acquisition Transaction.
     (ii) “Acquisition Transaction” means any transaction or series of related
transactions other than the transactions contemplated by this Agreement
involving:
     (A) any acquisition or purchase from the Seller by any person or “group”
(as defined under Section 13(d) of the Exchange Act and the rules and
regulations thereunder) of more than a 50.1% interest in the total outstanding
voting securities of the Seller or any of the Seller Subsidiaries or any tender
offer or exchange offer that if consummated would result in any person or
“group” (as defined under Section 13(d) of the Exchange Act and the rules and
regulations thereunder) beneficially owning 50.1% or more of the total
outstanding voting securities of the Seller or any of the

29



--------------------------------------------------------------------------------



 



Seller Subsidiaries, or any merger, consolidation, business combination or
similar transaction involving the Seller or any of the Seller Subsidiaries;
     (B) any sale, lease (other than in the ordinary course of business),
exchange, transfer, license (other than in the ordinary course of business),
acquisition or disposition of more than 15% of the assets of the Seller; or
     (C) any liquidation or dissolution of the Seller.
     (iii) “Superior Offer” shall mean a bona fide written offer made by a third
party to consummate any of the following transactions or in one or a series of
related transactions:
     (A) a merger, consolidation, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the Seller pursuant to
which those shareholders of the Seller immediately preceding such transaction
will hold less than 51% of the equity interest in the surviving or resulting
entity of such transaction,
     (B) a sale or other disposition by the Seller of substantially all of its
assets, or
     (C) the acquisition by any person or group (including by way of a tender
offer or an exchange offer or issuance by the Seller), directly or indirectly,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing in excess of 50% of the voting power of the then outstanding shares
of capital stock of the Seller;
provided, that in each of case (A), (B) or (C) immediately above, the Superior
Offer shall be on terms that the Seller’s Board of Directors determines, in its
reasonable judgment to be more favorable to Seller stockholders (taking into
account all factors which the Seller’s Board of Directors may reasonably deem
relevant, including, without limitation, the relative value and form of the
consideration offered, all other terms and conditions of the respective offers,
including, without limitation, the presence of a financial contingency, the
likelihood of obtaining financing on a timely basis if a financing contingency
is present, and the likelihood of obtaining any required regulatory approvals)
than the terms of the Merger (after receipt and consideration of advice of a
financial advisor of nationally recognized reputation).
          (d) In addition to the obligations of the Seller set forth in
Section 5.4(a), Seller as promptly as practicable shall advise the Company
orally and in writing of any request received by the Seller after the date
hereof for information which the Seller reasonably believes would lead to an
Acquisition Proposal or of any Acquisition Proposal, or any inquiry received by
the Seller after the date hereof with respect to, or which the Seller reasonably
believes would lead to any Acquisition Proposal, the material terms and
conditions of such request, Acquisition

30



--------------------------------------------------------------------------------



 



Proposal or inquiry, and the identity of the person or group making any such
request, Acquisition Proposal or inquiry. The Seller will keep the Company
informed in all material respects of the status and details (including material
amendments or proposed amendments) of any such request, Acquisition Proposal or
inquiry.
          (e) Unless this Section 5.4 dictates otherwise, (i) the Seller’s Board
of Directors will make the Seller’s Board of Directors Recommendation; and
(ii) neither the Seller’s Board of Directors nor any committee thereof will
withdraw, amend or modify, or propose or resolve to withdraw, amend or modify,
in a manner adverse to the Company, the Seller’s Board of Directors
Recommendation. Further, the Seller’s Board of Directors may not withdraw or
amend in a manner adverse to the Company the Seller’s Board of Directors
Recommendation if prior thereto the Seller has not received a Superior Offer
that has not been withdrawn as of the time of such action of the Seller’s Board
of Directors.
     5.5 Update Disclosure; Breaches.
          (a) From and after the date of this Agreement until the Effective
Time, the Seller shall update the Seller Disclosure Statement on a regular basis
by written notice to the Company to reflect any matters which have occurred from
and after the date of this Agreement which, if existing on the date of this
Agreement, would have been required to be described therein; provided that
(i) to the extent that any information that would be required to be included in
an update under this Section 5.5(a) would have in the past been contained in
internal reports prepared by the Seller or any the Seller Subsidiary in the
ordinary course, such update may occur by delivery of such internal reports
prepared in accordance with past practice, with appropriate steps taken by the
Seller to identify relevant information contained therein, and (ii) to the
extent that updating required under this Section 5.5 is unduly burdensome to the
Seller, the Seller and the Company will use their reasonable best efforts to
develop alternate updating procedures using, wherever possible, existing
reporting systems.
          (b) The Seller shall, in the event it becomes aware of the impending
or threatened occurrence of any event or condition which would cause or
constitute a material breach (or would have caused or constituted a material
breach had such event occurred or been known prior to the date of this
Agreement) of any of its representations or agreements contained or referred to
herein, give prompt written notice thereof to the Company and use its reasonable
best efforts to prevent or promptly remedy the same.
     5.6 Loan and Investment Policies. The Seller agrees to maintain and to
cause the Seller Subsidiaries to maintain their existing loan and investment
policies and procedures designed to ensure safe and sound banking practices,
which shall remain in effect, except as otherwise agreed in writing by the
Company, for the period prior to the Effective Time. To the extent permitted by
applicable Law, such policies and procedures shall apply to, among other
matters, the following: (i) making or reviewing any commitments or loans, or
purchase or renewals of any participations in loans, in excess of $500,000 for
any commercial loan, $500,000 for any single-family residential loan, or
$100,000 for any consumer loan; (ii) making, committing to make or renewing any
loan to any Affiliate of the Seller or Seller Subsidiaries or any family member
of such Affiliate or any entity to which such Affiliate has a material interest;
(iii) making any investment or commitment to invest or making any loan in excess
of $500,000

31



--------------------------------------------------------------------------------



 



with respect to any commercial real estate development project; (iv) making
multiple commercial real estate loans which are in the aggregate in excess of
$500,000 to any on real estate developer; or (v) entering into any significant
contract, lease or license under which the Seller or any Seller Subsidiary will
be bound to pay over the life of such agreement or voluntarily committing any
act or omission which constitute a breach or default by the Seller or any Seller
Subsidiary under any material contract, lease or license to which the Seller or
any Seller Subsidiary is a party or by which it or any of its properties are
bound. To the extent permitted by applicable Law, the Company shall have the
right to designate at least one (1) observer to attend all meetings of the
Seller’s Board of Directors and the Seller shall ensure that such representative
receives all information given by the Seller or its agents to the Seller’s
members of its Board of Directors. If the Company does not respond in writing to
the Seller within twenty four (24) hours of delivery by the Seller of a written
request made by the Seller for Seller or a Seller Subsidiary to engage in any of
the actions for which the Company’s written consent is required pursuant to this
Section 5.6, the Company shall be deemed to have consented to such action
(except for any request made by the Seller on a Friday, in which case the
Company must respond on or before Monday). All written approvals to be provided
by the Company must not be unreasonably withheld.
     5.7 Access and Information. From the date hereof until the Effective Time,
the Seller will give the Company and its representatives, employees, counsel and
accountants reasonable access to the properties, books and records of the Seller
and any other information relating to the Seller that is reasonably requested by
the Company for purpose of permitting the Company, among other things, to:
(a) review the financial statements of the Seller, (b) verify the accuracy of
the representations and warranties of the Seller contained in this Agreement,
(c) confirm compliance by the Seller with the terms of this Agreement, and
(d) prepare for the consummation of the transactions contemplated by the
Agreement. The parties hereto acknowledge and agree that any investigation by
the Company pursuant to this Section 5.7 shall not unreasonably interfere with
the business and operations of the Seller. The Company shall not, without the
consent of the Seller (which consent shall not be unreasonably withheld),
contact any customers or key employees of the Seller.
     5.8 Confidentiality Agreement. The Seller agrees that the Confidentiality
Agreement entered into between the Company and the Seller in effect prior to the
date of this Agreement (the “Confidentiality Agreement”), shall remain in full
force and effect and binding upon the Seller and shall survive termination of
this Agreement.
     5.9 Rights Agreement. Except for the Rights Agreement Amendment, the Seller
will not redeem the Rights (as defined in the Rights Agreement) or amend, modify
or terminate the Rights Agreement other than to delay the Distribution Date (as
defined in the Rights Agreement) or to render the Rights (as defined in the
Rights Agreement) inapplicable to the execution, delivery and performance of
this Agreement and the transactions contemplated hereby.
     5.10 State Takeover Laws. If any “fair price,” “moratorium” or “control
share acquisition” statute or other similar anti-takeover statute or regulation
under state laws in the United States shall become applicable to the transaction
contemplated hereunder, Seller and its Board of Directors shall use reasonable
efforts to grant such approvals and take such actions as are necessary so that
the transactions contemplated hereby may be consummated as promptly as

32



--------------------------------------------------------------------------------



 



practicable on the terms contemplated hereby and otherwise act to minimize the
effect of any such statute or regulations on the transaction contemplated
hereunder.
     5.11 Notification of Certain Matters. Seller shall give prompt written
notice to the Company of the occurrence or non-occurrence of any event or events
which would be reasonably likely to cause a Seller Material Adverse Effect;
provided, however, that the delivery of such notice shall not limit or otherwise
affect the remedies available to the Company hereunder.
ARTICLE VI — COVENANTS OF THE COMPANY
     6.1 Affirmative Covenants. The Company hereby covenants and agrees with the
Seller that, except (i) as permitted by this Agreement, (ii) as disclosed in the
Company Disclosure Schedule, (iii) as required by Law, or by a Governmental
Authority of competent jurisdiction, or (iv) as otherwise consented to in
writing by the Seller, during the period from the date hereof to the earlier of
the Effective Time or the termination of this Agreement in accordance with its
terms, it will, and it will cause each Company subsidiary, to:
          (a) maintain its corporate existence in good standing and maintain all
books and records in accordance with accounting principles and practices as used
in the Company’s financial statements applied on a consistent basis; and
          (b) conduct its business in a manner that does not violate any Law,
except for possible violations which, individually or in the aggregate, do not
have, and would not reasonably be expected to have, a Company Material Adverse
Effect.
     6.2 Negative Covenants. Except as set forth in the Company Disclosure
Schedule or as otherwise contemplated by this Agreement, from the date of this
Agreement until the Effective Time, the Company shall not, or agree to commit
to, or permit the Company Bank Subsidiary to, without the prior written consent
of the Seller, propose or adopt any amendments to its Articles of Incorporation
or By laws in a manner which would adversely affect in any manner the ability of
Company or the Sub to consummate the transactions contemplated hereby, or agree
in writing to do any of the foregoing.
     6.3 Breaches. The Company shall, in the event it becomes aware of the
impending or threatened occurrence of any event or condition which would cause
or constitute a material breach (or would have caused or constituted a material
breach had such event occurred or been known prior to the date of this
Agreement) of any of its representations or agreements contained or referred to
herein, give prompt written notice thereof to the Seller and use its reasonable
best efforts to prevent or promptly remedy the same.
     6.4 Confidentiality Agreement. The Company agrees that the Confidentiality
Agreement entered into between the Company and the Seller in effect prior to the
date of this Agreement, shall remain in full force and effect and binding upon
the Company and shall survive termination of this Agreement.

33



--------------------------------------------------------------------------------



 



ARTICLE VII — ADDITIONAL AGREEMENTS
     7.1 Meeting of Seller’s Stockholders. Seller shall promptly after the date
of this Agreement take all action necessary in accordance with the KGCC and the
Seller Articles and the Seller By Laws to convene the stockholders of Seller for
a meeting to consider the Merger (the “Seller Stockholders’ Meeting”). Seller
shall use its reasonable best efforts to solicit from stockholders of Seller
proxies in favor of the Merger and shall take all other action necessary or
advisable to secure the vote or consent of stockholders required by the KGCC to
approve the Merger, unless the Seller’s Board of Directors shall have determined
in good faith based on advice of counsel that such actions would reasonably be
likely to result in violation of its fiduciary duty to Seller’s stockholders
under applicable Law.
     7.2 Appropriate Action; Consents; Filings. The Seller, the Sub and the
Company shall use their reasonable best efforts to (i) take, or cause to be
taken, all appropriate action, and do, or cause to be done, all things
necessary, proper or advisable under applicable Law to consummate and make
effective the transactions contemplated by this Agreement (unless the Seller’s
Board of Directors shall have determined in good faith based on advice of
counsel that such actions would reasonably be likely to result in violation of
its fiduciary duty to Seller’s stockholders under applicable Law), (ii) obtain
all consents, licenses, permits, waivers, approvals, authorizations or orders
required under Law (including, without limitation, all foreign and domestic
(federal, state and local) governmental and regulatory rulings and approvals and
parties to contracts) required in connection with the authorization, execution
and delivery of this Agreement and the consummation by them of the transactions
contemplated hereby, including, without limitation, the Merger, (iii) make all
necessary filings, and thereafter make any other required submissions, with
respect to this Agreement and the Merger required under (A) the Securities Act
and the Exchange Act (to the extent applicable) and the rules and regulations
thereunder, and any other applicable federal or state securities laws, (B) the
BHCA, and any other applicable federal or state banking laws and (C) any other
applicable Law; provided that, the Company and the Seller shall cooperate with
each other in connection with the making of all such filings, including
providing copies of all such documents to the non filing party and its advisors
prior to filing and, if requested, to accept all reasonable additions, deletions
or changes suggested in connection therewith. All applications and notices of
the Company and the Seller required to be filed pursuant to the BHCA and any
other applicable federal or state banking laws must be prepared and filed within
twenty (20) Business Days following the date of this Agreement. The Seller and
the Company shall furnish all information required for any application or other
filing to be made pursuant to the rules and regulations of any applicable Law in
connection with the transactions contemplated by this Agreement. In case at any
time after the Effective Time any further action is necessary or desirable to
carry out the purposes of this Agreement, the proper officers and directors of
each party to this Agreement shall use all reasonable efforts to take all such
necessary action.
     7.3 Directors’ and Officers’ Indemnification and Insurance.
          (a) By virtue of the occurrence of the Merger, the Company shall from
and after the Effective Time succeed to Seller’s obligations with respect to
indemnification or exculpation now existing in favor of the directors, officers,
employees and agents of Seller and the Seller Subsidiaries as provided in the
Seller Articles, Seller By Laws, indemnification

34



--------------------------------------------------------------------------------



 



agreements of Seller or the Seller Subsidiaries or otherwise in effect as of the
date of this Agreement with respect to matters occurring prior to the Effective
Time. Section 7.3 of the Seller Disclosure Schedule contains a complete list of
all indemnification arrangements to which Seller is a party to on the date of
this Agreement.
          (b) For a period of four (4) years from and after the Effective Time,
the Company will use commercially reasonable efforts to maintain tail coverage
on the Existing D&O Policy for all present and former directors and officers of
Seller currently covered by the Existing D&O Policy on the date of this
Agreement with terms (including coverage limits) substantially similar in all
respects to those currently in effect on the date of this Agreement with respect
to acts, omissions and other matters occurring prior to the Effective Time for
which coverage is provided under the Existing D&O Policy (the “Insurance
Coverage”); provided, however, that in no event shall the Company be required to
expend an aggregate amount of more than $16,400 for the four year tail coverage
on the existing D&O Policy; and further provided, that if the Company is unable
to maintain or obtain the insurance called for by this Section 7.3(b), the
Company shall use commercially reasonable efforts to obtain as much comparable
Insurance Coverage as is available.
          (c) In the event the Company or any of its successors or assigns
(i) consolidates with or merges into any other person and shall not be the
continuing or Surviving Corporation or entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties or
assets to any person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of the Company
assume the obligations set forth in this Section 7.3.
          (d) The provisions of this Section 7.3 are intended to be for the
benefit of, and shall be enforceable by, each person who is now, or has been at
any time prior to the date of this Agreement or who becomes prior to the
Effective Time, an officer or director of Seller or any Seller Subsidiary (the
“Indemnified Parties”) and his or her heirs and representatives.
     7.4 Notification of Certain Matters. The Seller shall give prompt notice to
the Company, and the Company shall give prompt notice to the Seller, of (i) the
occurrence, or nonoccurrence, of any event the occurrence or non occurrence of
which would be likely to cause any representation or warranty contained in this
Agreement to be untrue or inaccurate, and (ii) any failure of the Seller, the
Sub or the Company, as the case may be, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this Section 7.4
shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice.
     7.5 Public Announcements. The Company and the Seller shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to the Merger and shall not issue any such press release
or make any such public statement prior to such consultation, except as may be
required by Law, including disclosures required under the federal securities
laws.
     7.6 Customer Retention. To the extent permitted by law or applicable
regulation, the Seller shall use all reasonable efforts to assist the Company in
its efforts to retain the customers

35



--------------------------------------------------------------------------------



 



of the Seller and the Seller Subsidiaries for the Sub and its Affiliates. Such
efforts shall include making introductions of the Company’s employees to such
customers, assisting in the mailing of information prepared by the Company and
reasonably acceptable to the Seller to such customers and actively participating
in any “transitional marketing programs” as the Company shall reasonably
request.
     7.7 Directorships. Promptly after the Effective Time, subject to approval
or objection by Regulatory Authorities, the Company will propose one member of
Seller’s or a Seller Subsidiary’s current board, such director to be selected by
Company in its sole discretion, to the board of directors of the Company or of
the Company Bank Subsidiary.
     7.8 Employees. Those individuals who are employed by the Seller or any of
the Seller Subsidiaries as of the Effective Time shall be hereinafter referred
to as the “Transferred Employees.”
          (a) Prior to the Closing, the Company shall provide to the Seller a
list of those employees of the Seller that the Company desires to have remain
employed with the Seller’s bank subsidiary after the Effective Time (the
“Continuing Employees”). Any employee not included on such list shall be
terminated by the Seller (the “Terminated Employees”) immediately prior to the
Effective Time, and such Terminated Employees shall be entitled to receive
severance benefits in accordance with Section 7.8(f) below.
          (b) After the Effective Time, the Company and the Company Bank
Subsidiary shall give the Transferred Employees full credit for their prior
service with the Seller and the Seller Subsidiaries (or any service credited as
such in connection with a previous acquisition by the Seller or any Seller
Subsidiary): (i) for purposes of eligibility (including without limitation
initial participation and eligibility for current benefits) and vesting under
any qualified or nonqualified retirement or profit sharing plans maintained by
the Company in which Transferred Employees may be eligible to participate; and
(ii) for all purposes under any welfare benefit plans, “cafeteria plans” (as
defined in Code Section 125), vacation plans and similar arrangements maintained
by the Company and the Company Bank Subsidiary.
          (c) Nothing contained in this Section 7.8 shall limit the right of the
Company or its Affiliates, at any time and from time to time, to amend, modify
or terminate, in whole or in part, any of the plans referenced in this
Section 7.8, except that no such amendment shall nullify the provisions of this
Section 7.8, and the Company hereby reserves such right.
          (d) The Seller’s existing health and dental plans and other employee
welfare benefit plans shall remain in effect at least until the Effective Time.
Thereafter, Transferred Employees will be integrated into the Company’s health
and dental plans and other employee welfare plans at a time determined on a plan
by plan basis by the Company in its sole discretion.
          (e) The Seller’s 401(k) plan shall be terminated prior to the
Effective Time and the respective account balances of participants shall be
distributed pursuant to the terms of such plan. No employee or employer
contributions shall be made to the Seller’s 401(k) plan from or on account of
compensation paid after the Effective Time.

36



--------------------------------------------------------------------------------



 



ARTICLE VIII — CONDITIONS OF MERGER
     8.1 Conditions to Obligation of Each Party to Effect the Merger. The
respective obligations of each party to effect the Merger shall be subject to
the satisfaction at or prior to the Effective Time of the following conditions:
          (a) Shareholder Approval. This Agreement and the Merger shall have
been approved and adopted by the requisite vote of the stockholders of the
Seller.
          (b) Federal Reserve Board. The Merger shall have been approved by the
Federal Reserve Board and any other applicable federal Regulatory Authorities,
which approvals shall not contain any condition that would significantly
adversely affect the Company, all conditions required to be satisfied prior to
the Effective Time imposed by the terms of such approval shall have been
satisfied and all waiting periods relating to such approval shall have expired.
          (c) State and Other Approvals. The Merger shall have been approved by
the OSBC, the OCC, the Kansas Secretary of State and any other applicable
Regulatory Authorities, which approvals shall not contain any condition that
would have a Company Material Adverse Effect. All conditions required to be
satisfied prior to the Effective Time imposed by the terms of such approval
shall have been satisfied and all waiting periods relating to such approval
shall have expired.
          (d) No Order. No Governmental Authority, or federal or state court of
competent jurisdiction, shall have enacted, issued, promulgated, enforced or
entered any Law or Order which is in effect preventing or prohibiting
consummation of the transactions contemplated by this Agreement or restricting
the consummation of the transactions contemplated by this Agreement in a manner
that would have a Seller Material Adverse Effect or a Company Material Adverse
Effect.
          (e) Escrow Agreement. The Company, the Sub, the Seller and the Escrow
Agent must have entered into the Escrow Agreement.
     8.2 Additional Conditions to Obligations of the Company. The obligations of
the Company to effect the Merger are also subject to the following conditions:
          (a) Representations and Warranties. Without giving effect to any
update to the Seller Disclosure Schedule or notice to the Company under
Sections 5.5 or 7.4, above, and except for Section 2.17, above, which is
provided for in subsection (g), below, (i) each of the representations and
warranties of the Seller contained in this Agreement that is qualified by
reference to “materiality” or Seller Material Adverse Effect shall be true and
correct as of the date of this Agreement and as of the Effective Time, except to
the extent such representations and warranties are made as of another date, in
which case such representations and warranties shall be true and correct as of
such other date; and (ii) each of the representations and warranties of the
Seller that is not qualified by reference to “materiality” or Seller Material
Adverse Effect shall be true and correct in all material respects as of the date
of this Agreement and as of the Effective Time, except, to the extent such
representations and warranties are made as of another date, in which case such
representations and warranties shall be true and correct as of such other

37



--------------------------------------------------------------------------------



 



date, and except in the case of either clause (i) or (ii), above, where any
failure of such representations and warranties to be true and correct, either
individually or in the aggregate, would not have a Seller Material Adverse
Effect. The Company shall have received a certificate signed on behalf of the
Seller by the chief executive officer and the chief financial officer of the
Seller to the foregoing effect.
          (b) Agreements and Covenants. The Seller shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time.
          (c) Consents Obtained. All Seller Approvals and all filings required
to be made by Seller for the authorization, execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
shall have been obtained and made by Seller.
          (d) No Challenge. There shall not be pending any action, proceeding or
investigation before any court or administrative agency or by a government
agency or any other person (i) challenging or seeking material damages in
connection with, the Merger or (ii) seeking to restrain, prohibit or limit the
exercise of full rights of ownership or operation by the Company or the Company
Bank Subsidiary of all or any portion of the business or assets of Seller, which
in either case is reasonably likely to have a Seller Material Adverse Effect or
a Company Material Adverse Effect.
          (e) Burdensome Condition. There shall not be any action taken, or any
statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the Merger, by any federal or state governmental entity which, in
connection with the grant of any regulatory approval, imposes any condition or
restriction upon the Company or the Seller or their respective subsidiaries (or
the Surviving Corporation or its subsidiaries after the Effective Time), which
would materially adversely impact the economic or business benefits of the
transactions contemplated by this Agreement in such a manner as to render
inadvisable the consummation of the Merger.
          (f) No Material Adverse Changes. Since the date of the Agreement,
there shall have been no event, and there has not been any Effect, that, either
individually or in the aggregate, would have a Seller Material Adverse Effect.
          (g) OCC Agreement Conditions. There shall be no determination by the
Company, in good faith, that the conditions referenced in the OCC Agreement and
the response to such conditions by Regulatory Authorities constitute a Seller
Material Adverse Effect.
          (h) Bank Classified Loans. At Closing, Classified Loans shall not be
more than $2,500,000.
          (i) Loan Loss Reserves. At Closing, the Bank must have an allowance
for loan loss reserves equal to or greater than the greater of (a) 1.25% of the
Bank’s entire loan portfolio or (b) 100% of Non-Performing Loans.

38



--------------------------------------------------------------------------------



 



          (j) Dissenting Shareholders. No more than 20% of the shares of
Seller’s Common Stock shall be Dissenting Shares.
          (k) Resignations. The Company shall have received (i) evidence
reasonably satisfactory to the Company of the resignation of all directors of
the Seller, effective at the Effective Time, and (ii) all documents and filings,
completed and executed by the appropriate directors, officers and
representatives of the Seller and the Seller Subsidiaries, that are necessary to
record such resignations.
          (l) Absence of Certain Changes. Since the date of the Agreement the
Seller and Seller Subsidiaries have operated their businesses in all material
respects in the ordinary course and there has not been any:
     (i) amendment to the Seller Articles, Seller By-Laws or Subsidiary
Organizational Documents;
     (ii) sale, assignment, transfer, lease or other disposition of any material
tangible real property or personal property of the Seller or any Seller
Subsidiary, except in the ordinary course of business or intercompany
transactions;
     (iii) acquisition (by merger, consolidation or other combination, or
acquisition of stock or assets or otherwise) by the Seller or any Seller
Subsidiary of any corporation, partnership or other business organization, or
any division thereof;
     (iv) incurrence, creation or assumption of any Lien, except in the ordinary
course of business, or any assets or properties (whether tangible or intangible)
of the Seller or any Seller Subsidiary, other than (A) Permitted Liens,
(B) Liens to be released at or prior to the Closing, and (C) Liens on assets or
properties having an aggregate value not in excess of $500,000;
     (v) issuance or sale of any additional shares of Seller Common Stock, or
any capital stock of or other equity interest in any Seller Subsidiary, or
securities convertible into or exchangeable for shares of Seller Common Stock or
any capital stock of or other equity interests in Seller or any Seller
Subsidiary, or issuance or grant of any options, warrants, calls, subscription
rights or other rights of any kind to acquire additional shares of the Seller
Common Stock or any capital stock of or other equity interest in any Seller
Subsidiary;
     (vi) event or condition that has had a Seller Material Adverse Effect; or
     (vii) agreement, other than this Agreement, to take any actions specified
in this Section 8.2(l).
     8.3 Additional Conditions to Obligations of the Seller. The obligation of
the Seller to effect the Merger is also subject to the following conditions:

39



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. Without giving effect to any
notice to the Seller under Sections 6.3 or 7.4, above, (i) each of the
representations and warranties of the Company contained in this Agreement that
is not qualified as to “materiality” or Company Material Adverse Effect shall be
true and correct in all material respects as of the date of this Agreement and
as of the Effective Time, except to the extent that such representations and
warranties are made as of another date, in which case such representations and
warranties shall be true and correct in all material respects as of such other
date; and (ii) each of the representations and warranties of the Company that is
qualified as to “materiality” or Company Material Adverse Effect shall be true
and correct in all material respects as of the date of this Agreement and as of
the Effective Time, except to the extent such representations and warranties are
made as of another date, in which case such representations and warranties shall
be true and correct as of such other date, and except in the case of either
clause (i) or (ii), above, where any failure of such representations and
warranties to be true and correct, either individually or in the aggregate,
would not have a Company Material Adverse Effect. The Seller shall have received
a certificate signed on behalf of the Company by the Chief Executive Officer and
the Chief Financial Officer of the Company to the foregoing effect.
          (b) Agreements and Covenants. The Company shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time.
          (c) Consents Obtained. All material consents, waivers, approvals,
authorizations or orders required to be obtained, and all filings required to be
made by the Company for the authorization, execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
shall have been obtained and made by the Company, except where the failure to
obtain any consents, waivers, approvals, authorizations or orders required to be
obtained or any filings required to be made would not have a Company Material
Adverse Effect.
          (d) No Material Adverse Changes. Since the date of the Agreement,
there shall have been no Company Material Adverse Effect, that either
individually or in the aggregate, would be reasonably expected to have a Company
Material Adverse Effect. The Seller shall have received a certificate of the
President and the Chief Financial Officer of the Company to that effect.
ARTICLE IX — TERMINATION
     9.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether prior to or after the stockholders of the Seller adopt
this Agreement:
          (a) by mutual written consent duly authorized by the Boards of
Directors of the Company and the Seller;
          (b) by either Seller or the Company if the Merger shall not have been
consummated by March 1, 2007, unless extended by the Boards of Directors of
Seller and the Company for any reason; provided, however, that the right to
terminate this Agreement under this Section 9.1(b) shall not be available to any
party whose action or failure to act has been a

40



--------------------------------------------------------------------------------



 



principal cause of or resulted in the failure of the Merger to occur on or
before such date if such action or failure to act constitutes a breach of this
Agreement;
          (c) by either the Seller or the Company if a court of competent
jurisdiction or Governmental Authority shall have issued a non appealable final
order, decree or ruling or taken any other action having the effect of
permanently restraining, enjoining or otherwise prohibiting the Merger;
          (d) by either the Seller or the Company if: (i) the Seller
Stockholders’ Meeting (including any adjournments thereof) has been held and
completed and the stockholders of the Seller have taken a final vote on a
proposal to adopt this Agreement and (ii) the required approval of the
stockholders of the Seller contemplated by this Agreement has not been obtained;
provided, however, that the right to terminate this Agreement under this
Section 9.1(d) shall not be available to the Seller where the failure to obtain
approval by the Seller stockholders shall have been caused by the action or
failure to act of the Seller, and such action or failure to act constitutes a
breach by the Seller of any provision of this Agreement;
          (e) by the Seller, upon a breach of any covenant or agreement on the
part of the Company set forth in this Agreement, or if any representation or
warranty of the Company shall have been untrue when made or shall have become
untrue, in either case such that the conditions set forth in Section 8.3(a),
above, would not be satisfied as of the time of such breach or as of the time
such representation or warranty shall have become untrue, provided, that if such
inaccuracy in the Company’s representations and warranties or breach by the
Company was unintentional and is curable by the Company through exercise of
commercially reasonable efforts, then the Seller may not terminate this
Agreement pursuant to this Section 9.1(e) for ten (10) days after delivery of
written notice from the Seller to the Company of such breach, provided, that the
Company continue to exercise commercially reasonable efforts to cure such breach
(it being understood that the Seller may not terminate this Agreement pursuant
to this Section 9.1(e) if such breach by the Company is cured during such ten
day period);
          (f) by the Company upon a breach of any covenant or agreement on the
part of the Seller set forth in this Agreement, or if any representation or
warranty of the Seller shall have been untrue when made or shall have become
untrue, in either case such that the conditions set forth in Section 8.2(a),
above, would not be satisfied as of the time of such breach or as of the time
such representation or warranty shall have become untrue, provided, that if such
inaccuracy in the Seller’s representations and warranties or breach by the
Seller was unintentional and is curable by the Seller through exercise of its
commercially reasonable efforts, then the Company may not terminate this
Agreement pursuant to this Section 9.1(f) for ten (10) days after delivery of
written notice from the Company or the Seller of such breach, provided, that the
Seller continues to exercise commercially reasonable efforts to cure such breach
(it being understood that the Company may not terminate this Agreement pursuant
to this Section 9.1(f) if such breach by the Seller is cured during such ten day
period);
          (g) by the Seller prior to the vote of the stockholders, without
further action, if the Seller shall have entered into a definitive agreement
with respect to a Superior Offer pursuant to and in accordance with
Section 5.4(b), above; provided, however, that any payment required to be paid
by the Seller pursuant to Section 9.3(b)(i) shall be made to the Company
concurrently

41



--------------------------------------------------------------------------------



 



with and as a condition to the effectiveness of, a termination of this Agreement
by the Seller pursuant to this Section 9. l(g);
          (h) by the Company if the Seller’s Board of Directors or any committee
thereof has withdrawn, amended or modified in a manner adverse to the Company
the Seller’s Board of Directors Recommendation (other than a withdrawal,
amendment or modification permitted by Section 5.4 above);
          (i) by the Company
     (i) if any of the conditions to the obligations of the Company to effect
the Merger set forth in Sections 8.1 or 8.2, above, have not been satisfied or
waived by the Company at Closing or the Company reasonably determines that the
timely satisfaction of any condition to the obligations of the Company to effect
the Merger set forth in Sections 8.1 or 8.2, above, has become impossible (other
than as a result of any failure on the part of the Company to comply with or
perform any covenant or obligation of the Company set forth in this Agreement);
or
     (ii) in the event there has been a Seller Material Adverse Effect; by the
Seller
     (iii) if any of the conditions to the obligations of the Seller to effect
the Merger set forth in Sections 8.1 or 8.3, above, have not been satisfied or
waived by the Seller at Closing or the Seller reasonably determines that the
timely satisfaction of any condition to the obligations of the Seller to effect
the Merger set forth in Sections 8.1 or 8.3, above, has become impossible (other
than as a result of any failure on the part of the Seller to comply with or
perform any covenant or obligation of the Seller set forth in this Agreement);
or
     (iv) in the event there has been a Company Material Adverse Effect.
     9.2 Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 9.1, above, will be effective immediately upon (or if
termination is pursuant to Sections 9.1(e) or 9.1(f), above, and the proviso
therein is applicable, ten (10) days after) the delivery of written notice
thereof by the terminating party to the other parties. In the event of
termination of this Agreement as provided in Section 9.1, above, this Agreement
shall be of no further force or effect, with no liability of party to the other
parties, except (i) the provisions set forth in this Section 9.2., Section 9.3
and ARTICLE X (General Provisions), shall survive the termination of this
Agreement, and (ii) nothing herein shall relieve any party from liability for
any intentional or willful breach of this Agreement.
     9.3 Fees and Expenses.
          (a) Except as set forth in Section 9.2., above, and this Section 9.3.,
all fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby

42



--------------------------------------------------------------------------------



 



shall be paid by the party incurring such fees and expenses whether or not the
Merger is consummated.
          (b) (i) Seller shall pay to the Company in immediately available
funds, within one (1) business day after demand by the Company an amount equal
to $500,000 (the “Termination Fee”) if this Agreement is terminated by Seller
pursuant to Section 9.1(g) above.
     (ii) If (A) this Agreement is terminated by the Company or Seller, as
applicable, pursuant to Section 9. l(b) (and prior to such termination Seller
has not held a meeting of its stockholders pursuant to Section 7.1),
Section 9.1(d), or Section 9.1(h), (B) prior to such termination an Acquisition
Proposal was known to exist by the Seller’s shareholders and not withdrawn, and
(C) within twelve (12) months following such termination of this Agreement
either (Y) an Acquisition Transaction with the party or an Affiliate of the
party making the Acquisition Proposal that was outstanding at the time of such
termination is consummated or (Z) the Seller enters into an agreement or binding
letter of intent providing for an Acquisition Transaction with the party or an
Affiliate of the party making the Acquisition Proposal that was outstanding at
the time of such termination, then the Seller shall pay or cause to be paid to
the Company in immediately available funds an amount equal to the Termination
Fee within one (1) Business Day after such transaction is consummated or the
Seller enters into such agreement or binding letter of intent.
     (iii) each of Seller and the Company acknowledges that the agreements
contained in this Section 9.3(b) are an integral part of the transactions
contemplated by this Agreement and that without these agreements the Company and
Seller would not enter into this Agreement; accordingly, if Seller fails to pay
in a timely manner the amounts due pursuant to this Section 9.3(b) and, in order
to obtain such payment, the Company makes a claim that results in a judgment
against Seller for the amounts set forth in this Section 9.3(b), Seller shall
pay to the Company its reasonable costs and expenses (including reasonably
attorneys’ fees and expenses) in connection with such suit, together with
interest on the amounts set forth in this Section 9.3 (b) at the Wall Street
Journal prime rate in effect on the date such payment was required to be made.
ARTICLE X — GENERAL PROVISIONS
     10.1 Non Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements in this Agreement shall terminate at
the Effective Time, except that the agreements set forth in ARTICLE I and
Section 7.3, above, shall survive the Effective Time indefinitely.
     10.2 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed given if delivered personally,
mailed by registered or certified mail (postage prepaid, return receipt
requested), delivered by an express courier (with confirmation), or telecopied
(with confirmation) to the parties at the following addresses or telecopy
numbers, as the case may be (or at such other address or telecopy number for a
party as

43



--------------------------------------------------------------------------------



 



shall be specified by like changes of address or telecopy number) and shall be
effective upon receipt:

     
(a)
  If to the Seller:
 
   
 
  Lynn Mitchelson
 
  5341 Mission Woods Rd.
 
  Mission Woods, Kansas 66205
 
   
 
  With a copy to:
 
   
 
  Stinson Morrison Hecker LLP
 
  1201 Walnut, Suite 2900
 
  Kansas City, Missouri 64106 2150
 
  Attention: Bob Monroe
 
  Facsimile: (888) 277-8082
 
   
 
  If to the Company:
 
   
 
  Blue Valley Ban Corp.
 
  11935 Riley
 
  Overland Park, Kansas 66225
 
  Attention: Bob Regnier
 
  Facsimile: (913) 338-2801
 
   
 
  With a copy to:
 
   
 
  Blackwell Sanders Peper Martin LLP
 
  4801 Main Street, Suite 1000
 
  Kansas City, Missouri 64112
 
  Attention: Steve Carman
 
  Facsimile: (816) 983-8080

     10.3 Certain Definitions. For purposes of this Agreement, the term:
     “Affiliate” means a person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first mentioned person; including, without limitation, any partnership or joint
venture in which any person (either alone, or through or together with any other
subsidiary) has, directly or indirectly, an interest of 5% or more;
     “Business Day” means any day other than a day on which banks in Kansas are
required or authorized to be closed;
     “Classified Loans” means loans classified 7 or higher.
     “Code” means the Internal Revenue Code of 1986, as amended;

44



--------------------------------------------------------------------------------



 



     “Consent” shall mean any consent, approval, authorization, clearance,
exemption, waiver, or similar affirmation by any Person pursuant to any
Contract, Law, Order or Permit.
     “Contract” shall mean any agreement, arrangement, authorization,
commitment, contract, indenture, instrument, license, lease, obligation, plan,
practice, restriction, understanding, or undertaking of any kind or character,
or other document to which any Person is a party or that is binding on any
Person or its capital stock, assets or business.
     “Control” shall mean the possession, direct or indirect, of the power to
direct or cause the direction of management and policies of a person, whether
through the ownership of voting securities, by Contract, or otherwise.
     “Default” shall mean (i) any breach or violation of or default under any
Contract, Order, or Permit, (ii) any occurrence of any event that with the
passage of time or the giving of notice or both would constitute a breach or
violation of or default under any Contract, Order, or Permit, or (iii) any
occurrence of any event that with or without the passage of time or the giving
of notice would give rise to a right to terminate or revoke, change the current
terms of, or renegotiate, or to accelerate, increase or impose any Liability
under, any Contract, Order or Permit.
     “Intellectual Property” means United States or foreign intellectual
property including (i) all inventions, patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, divisions, revisions, extensions and reexaminations
thereof, (ii) all trademarks, service marks, logos, trade names, corporate
names, domain names, trade dress, including all goodwill associated therewith,
and all applications, registrations and renewals in connection therewith,
(iii) all copyrights and copyrightable works and all applications, registrations
and renewals in connection therewith, (iv) all trade secrets and confidential
business information (including research and development, know-how, formulas,
compositions, processes, techniques, methods, schematics, technology, technical
or other data, designs, drawings, flowcharts, block diagrams, specifications,
customer and supplier lists, pricing and cost information and business and
marketing proposals), (v) all computer software (including databases and related
documentation), and (vi) all other proprietary rights, whether now owned or
hereafter recognized in any jurisdiction.
     “Knowledge” as used with respect to an entity (including references to such
entity being aware of a particular matter) shall mean those facts that are
actually known by the Chairman, Chief Executive Officer, President, Chief
Financial Officer of such entity, or any other executive officer who is subject
to the reporting requirements of Section 16 of the Securities Act.
     “Law” shall mean any code, law, ordinance, regulation, reporting or
licensing requirement, rule, or statute applicable to a Person or its assets,
Liabilities or business, including those promulgated, interpreted, or enforced
by any Regulatory Authority.
     “Liability” shall mean any direct or indirect, primary or secondary,
liability, indebtedness, obligation, penalty, cost, or expense (including costs
of investigation, collection, and defense), claim, deficiency, guaranty, or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the ordinary

45



--------------------------------------------------------------------------------



 



course of business) of any type, whether accrued, absolute or contingent,
liquidated or unliquidated, matured or unmatured, or otherwise.
     “Lien” shall mean any conditional sale agreement, default of title,
easement, encroachment, encumbrance, hypothecation, infringement, lien,
mortgage, pledge, reservation, restriction, security interest, title retention,
or other security arrangement, or any adverse right or interest, charge, or
claim of any nature whatsoever of, on, or with respect to any property or
property interest, other than (i) Liens for current Taxes upon the assets or
properties of a party or its subsidiaries which are not yet due and payable, and
(ii) for depository institution Subsidiaries of a party, pledges to secure
deposits and other Liens incurred in the ordinary course of the banking
business.
     “Litigation” shall mean any action, arbitration, cause of action, claim,
complaint, criminal prosecution, demand letter, governmental or other
examination or investigation, hearing, inquiry, administrative or other
proceeding, or notice by any Person alleging potential Liability of a party, or
invoking or seeking to invoke legal process to obtain information relating to or
affecting a party, which affects such Party’s business assets (including
Contracts related to it), or obligations under the transactions contemplated by
this Agreement, but shall not include regular, periodic examinations of
depository institutions and their Affiliates by Regulatory Authorities.
     “Net Book Value” means the consolidated common stock, additional paid-in
capital, retained earnings, and unrealized gain/(loss) on securities, determined
in accordance with GAAP.
     “Non-Performing Loans” means the sum of: (i) loans which are classified as
90 days or more past due but which are still treated as accrual loans
(regardless of whether such classification is internal or as reported to or
directed by Seller’s or Seller Subsidiaries’ Regulatory Authorities); (ii) loans
classified as non-accrual (regardless of whether such classification is internal
or as reported to or as directed by Seller’s or Seller Subsidiaries’ Regulatory
Authorities); plus (iii) loans for which the obligee has reduced the agreed
interest rate, reduced the principal or interest obligation, extended the
maturity, applied interest payment to reduce principal, capitalized interest,
obtained or requested additional collateral or otherwise “renegotiated” the
terms of the obligation based upon the actual or asserted inability of the
obligor or obligors of such loans to perform their obligations pursuant to the
agreements with the obligee prior to such modification or renegotiation.
     “Order” shall mean any administrative decision or award, decree,
injunction, judgment, order, ruling, or writ of any Governmental Authority.
     “Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, easement, filing, franchise, license,
notice, permit, or right to which any Person is a party or that is or may be
binding upon or inure to the benefit of any Person or its securities, assets or
business.
     “Permitted Liens” means (i) statutory liens for Taxes, assessments or other
charges by any Governmental Authority not yet due and payable, (ii) inchoate
mechanics, materialmen’s, carriers’, workmen’s, warehouseman’s, repairmen’s
landlords’ and similar liens granted or which arise in the ordinary course of
business consistent with past practice, and (iii) such other liens,

46



--------------------------------------------------------------------------------



 



encumbrances or imperfections that are not material in amount and do not
materially detract from the value of or materially impair the existing use of
the property affected by such lien, encumbrance or imperfection.
     “Person” means an individual, corporation, partnership, association, trust,
unincorporated organization, limited liability company, other entity or group
(as defined in Section 13(d) of the Exchange Act); and
     “Regulatory Authorities” shall mean, collectively, the United States
Department of Justice, the Federal Reserve Board, the FDIC, the OCC, the OSBC,
Securities and Exchange Commission, and all other federal and state regulatory
agencies and public authorities having jurisdiction over the Parties and their
respective Subsidiaries.
     “Reserve Ratio” means, as of the end of each fiscal quarter, the ratio
(expressed as a percentage) of (a) the amount of the loan loss reserves
designated by the Bank and (b) the Non-Performing Loans of the Bank.
     “Rights” shall mean all arrangements, calls, commitments, Contracts,
options, rights to subscribe to, scrip, warrants, or other binding obligations
of any character whatsoever by which a Person is or may be bound to issue
additional shares of its capital stock or other Rights, or securities or Rights
convertible into or exchangeable for, shares of the capital stock of a Person,
including without limitation rights under the Rights Agreement.
     “Subsidiary” or “Subsidiaries” of the Seller, the Company, the Surviving
Corporation, or any other person, means any corporation, limited liability
company, partnership, joint venture or other legal entity of which the Seller,
the Company, the Surviving Corporation or such other person, as the case may be
(either alone or through or together with any other subsidiary), owns, directly
or indirectly, 10% or more of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity.
     “Tier 1 Ratio” means, with respect to the Seller or any Seller Subsidiary,
the quotient which has Tier 1 Capital as a numerator and risk-weighted assets as
a denominator, as determined based on the most recent quarterly “Consolidated
Report of Condition and Income” filed by Seller or a Seller Subsidiary (or if
such report is not filed for any reason, a report containing information similar
to the report specified above). For purposes of this definition, “Tier 1
Capital” shall have the same definition as set forth in 12 C.F.R. § 3.2(c) and
“risk-weighted assets” shall be determined pursuant to 12 C.F.R. Part 3,
Appendix A, § 3.
     10.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     10.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to

47



--------------------------------------------------------------------------------



 



modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.
     10.6 Entire Agreement. This Agreement (including the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the parties and supersedes all prior agreements and understandings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof and, except as otherwise expressly provided herein, are not
intended to confer upon any other person any rights or remedies hereunder.
     10.7 Assignment. This Agreement shall not be assigned by operation of law
or otherwise, except that the Company may assign all or any of its rights
hereunder and thereunder to any Affiliate, provided that no such assignment
shall relieve the assigning party of its obligations hereunder.
     10.8 Parties in Interest. Subject to Section 10.7, above, this Agreement
shall be binding upon and inure solely to the benefit of each party hereto, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement, other than Section 6.4, above (which is
intended to be for the benefit of the Indemnified Parties and may be enforced by
such Indemnified Parties).
     10.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Kansas, regardless of the laws that
might otherwise govern under applicable principles of choice of law or conflicts
of law.
     10.10 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.
     10.11 Time is of the Essence. Time is of the essence of this Agreement.
     10.12 Specific Performance. The parties hereto acknowledge that monetary
damages would not be a sufficient remedy for breach of this Agreement.
Therefore, upon breach of this Agreement by any party, the aggrieved party may
proceed to protect its rights and enforce this Agreement by suit in equity,
action at law or other appropriate proceeding, including an action for the
specific performance of any provision herein or any other remedy granted by law,
equity or otherwise, in each case without posting a bond. Any action for
specific performance hereunder shall not be deemed exclusive and may also
include claims for monetary damages as may be warranted under the circumstances.
The prevailing party in any such suit, action or other proceeding arising out of
or related to this Agreement shall be entitled to recover its costs, including
attorney’s fees, incurred in such suit, action or other proceeding.
     10.13 Interpretation. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference will be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. The table of contents contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of

48



--------------------------------------------------------------------------------



 



this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires (i) “or” is disjunctive but
not necessarily exclusive, (ii) words in the singular include the plural and
vice versa, (iii) the use in this Agreement of a pronoun in reference to a party
hereto includes the masculine, feminine or neuter, as the context may require,
and (iv) terms used herein that are defined in GAAP have the meanings ascribed
to them therein. No provision of this Agreement will be interpreted in favor of,
or against, any of the parties to this Agreement by reason of the extent to
which any such party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof, and no rule of strict construction will be applied against any
party hereto. The Seller Disclosure Schedule and the Company Disclosure
Schedule, as well as all other schedules and all exhibits hereto, will be deemed
part of this Agreement and included in any reference to this Agreement. This
Agreement will not be interpreted or construed to require any Person to take any
action, or fail to take any action, if to do so would violate any applicable
Law. References to the “other party” or “either party” will be deemed to refer
to Seller or the Company, as the case may be.
[signatures on following page]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, the Sub and the Seller have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            BLUE VALLEY BAN CORP.
      By:   /s/ Robert D. Regnier         Robert D. Regnier, President          
      BVBC ACQUISITION I, INC.
      By:   /s/ Robert D. Regnier         Robert D. Regnier, President         
      UNISON BANCORP, INC.
      By:   /s/ Lynn Mitchelson         Lynn Mitchelson, Chairman of the Board  
           

Signature Page to Agreement and Plan of Merger

 